


Exhibit 10.29(c)

 

EXECUTION COPY
CONFIDENTIAL

 

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

THIS DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (“Agreement”) dated as of
December 7, 2010 (“Effective Date”), is entered into by and between Angioblast
Systems Inc., a Delaware corporation having its principal place of business at
275 Madison Ave., 4th floor, New York, New York 10016 (“Angioblast”) and
Cephalon, Inc., a Delaware corporation having its principal place of business at
41 Moores Road, Frazer, Pennsylvania 19355 (“Cephalon”).

 

BACKGROUND

 

A.            Angioblast has developed a proprietary technology platform based
on MPCs (as defined below) that can produce certain novel therapeutic products
for the treatment of various indications including those in the Field (as
defined below).  Angioblast owns or controls certain patents, know-how and other
intellectual property relating to MPCs and Products;

 

B.            Cephalon desires to develop and commercialize the Products in the
Field in the Territory (as defined below), and Angioblast desires to have the
Products developed and commercialized by and with Cephalon, in accordance with
this Agreement; and

 

C.            Cephalon desires to obtain from Angioblast certain rights and
licenses for the Products, and Angioblast is willing to grant to Cephalon such
rights on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE I
DEFINITIONS / INTERPRETATION

 

1.1           “Accounting Standards” means then current generally accepted
accounting principles in the United States, consistently applied.

 

1.2           “Adverse Drug Reaction” has the meaning as defined in the
then-current guidelines and regulations promulgated by the ICH (International
Conference on Harmonization of Technical Requirements for Registration of
Pharmaceuticals for Human Use) and shall include any “Adverse Drug Experience”
as defined in the then-current 21 CFR Section 314.80.

 

--------------------------------------------------------------------------------

**          Portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

1.3           “Affiliate” means, with respect to a Person, any Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such first Person, as the case may
be, for as long as such control exists.  As used in this Section 1.3, “control”
means:  (a) to possess, directly or indirectly, the power to direct the
management and policies of such Person, whether through ownership of voting
securities or by contract relating to voting rights or corporate governance; or
(b) direct or indirect beneficial ownership of at least fifty percent (50%) (or
such lesser percentage that is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of the voting share capital in such
Person.

 

1.4           “Angioblast Know-How” means any and all Know-How Controlled by
Angioblast during the Term that is (a) useful or necessary for (i) the
Development or Commercialization of Products in the Field or (ii) the expansion
or other processing of Expanded HPCs in the Oncology Field, in each case in the
Territory or (b) otherwise made available to Cephalon hereunder.

 

1.5           “Angioblast Patents” means any and all Patents Controlled by
Angioblast during the Term that: (a) but for the Agreement, would be infringed
by using, selling or importing any Product for use in the Field in the
Territory; (b) but for the Agreement, would be infringed by processing or
manufacturing Expanded HPCs using MPCs for use in the Oncology Field in the
Territory, in each case including, but not limited to: (i) compositions of
matter of any Product, (ii) methods of use, administration or treatment
involving any Product (iii) methods of processing or other manufacture of
Expanded HPCs using MPCs; or (c) any Patent reasonably necessary or useful for
the Development and Commercialization of Products for use in the Field in the
Territory in accordance with this Agreement.  Without limiting the foregoing, a
list of Angioblast Patents believed to be complete as of the Effective Date is
appended hereto as Exhibit 1.5 and will be updated periodically to reflect
changes thereto during the Term.

 

1.6           “Angioblast Technology” means, individually and collectively, the
Angioblast Know-How and Angioblast Patents, including any Know-How and Patents
consisting of Inventions owned by Angioblast hereunder (including any and all
Improvements).

 

1.7           “Annual Net Sales” means aggregate Net Sales of all Products sold
in the Territory in a particular calendar year.  For such purposes, units of
Product shall be considered sold when such units are shipped to a Third Party or
the revenue from the sale thereof is recognized by the Selling Party for
financial reporting purposes, whichever occurs first.

 

1.8           “Asia-Pacific” means the countries and territories listed on
Exhibit 1.8.

 

1.9           “BMT MPCs” means MPCs intended for use [**], which MPCs are
packaged and labeled for use in clinical trials or for commercial purposes in
accordance with the applicable Specifications and legal requirements in the
Territory.

 

--------------------------------------------------------------------------------

**          Portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

1.10         “Business Day” means any day other than a Saturday, Sunday or any
other day on which commercial banks in New York, New York or Melbourne,
Australia (as applicable) are authorized or required by law to remain closed.

 

1.11         “Cardiovascular Field” means use in the following indications: [**]
in each case in humans, using any delivery modality; however, the Cardiovascular
Field shall exclude [**].

 

1.12         “Cardiovascular Product” means an MPC Product intended for use
(whether in clinical trials or end use) in the Cardiovascular Field.

 

1.13         “Cephalon Know-How” means any and all Know-How Controlled by
Cephalon during the Term that is (a) used for (i) the Development or
Commercialization of Products in the Field or (ii) the expansion or other
processing of Expanded HPCs in the Oncology Field, or (b) otherwise made
available to Angioblast hereunder.  Cephalon Know-How shall include all Data and
Regulatory Materials generated with respect to the Products by or on behalf of
Cephalon hereunder.

 

1.14         “CNS Field” means use in the following indications: [**], in each
case in humans, using any delivery modality.

 

1.15         “CNS Product” means an MPC Product intended for use (whether in
clinical trials or end use) in the CNS Field.

 

1.16         “Collaboration” means all activities performed by or on behalf of
each Party with respect to the Field under this Agreement, including all
activities of each Party under any Plan.

 

1.17         “Commercialization” (including any variations thereof, such as
“Commercialize” and “Commercializing”) means, with respect to a particular
Product in the Field, the conduct of any and all processes and activities to
establish and maintain sales for such Product (including with respect to
reimbursement and patient access), including offering for sale, selling
(including prelaunch and launch), marketing (including education and advertising
activities), promoting, storing, transporting, distributing, and importing such
Product, in each case with respect to the Field.  For clarity, Commercialization
shall exclude research and manufacturing activities and processes with respect
to the Products.

 

1.18         “Confidential Information” means, with respect to a Party, all
information of such Party that is disclosed to the other Party under this
Agreement (a) in any form (oral, written, graphic, electronic or otherwise) and
which is of the type generally deemed to be proprietary in the pharmaceutical
industry or (b) in any tangible form and which is marked “Confidential” or with
other similar designation to indicate its confidential or proprietary nature or
(c) in oral form and which is indicated to be confidential or proprietary by the
Party disclosing such information at the time of initial disclosure and is
confirmed in writing as confidential or proprietary by the disclosing Party
within forty-

 

--------------------------------------------------------------------------------

**          Portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

five (45) days after such disclosure.  All information disclosed by either Party
pursuant to the Mutual Confidentiality Agreement between the Parties dated
June 24, 2009 (the “Prior Confidentiality Agreement”), shall be deemed to be
such Party’s Confidential Information disclosed hereunder.

 

1.19         “Control” (including any variations thereof, such as “Controlled”
and “Controlling”), means with respect to Know-How, Patents or other
intellectual property rights, possession by the Party granting the applicable
right, license or sublicense to the other Party as provided herein, of the power
and authority, whether arising by ownership, license, or other authorization, to
disclose and deliver the particular Know-How to the other Party, and to grant
and authorize under such Know-How, Patent or other intellectual property rights
the right, license or sublicense, as applicable, of or within the scope granted
to such other Party in this Agreement without giving rise to a violation of the
terms of any written agreement with any Third Party existing as of the Effective
Date or any written agreement entered into after the Effective Date with respect
to Know-How, Patent, or other intellectual property in-licensed after the
Effective Date pursuant to which such Party in-licensed such Know-How, Patents
or other intellectual property.  Notwithstanding anything to the contrary in
this Agreement, the following shall not be deemed to be Controlled by a Party: 
(i) any Know-How, Patent or intellectual property owned or licensed by any
Acquiring Entity immediately prior to the effective date of merger,
consolidation or transfer, and (ii) any Know-How, Patent or intellectual
property that any Acquiring Entity subsequently develops independently, without
accessing or practicing the Angioblast Technology (in the case of an Acquiring
Entity of Angioblast) or the Cephalon Know-How (in the case of an Acquiring
Entity of Cephalon).  For purposes of this Section 1.19, “Acquiring Entity”
means a Third Party that merges or consolidates with or acquires a Party, or to
which a Party transfers all or substantially all of its assets to which this
Agreement pertains, except with respect to Mesoblast Limited, which shall not be
considered an Acquiring Entity for purposes of this Agreement.

 

1.20         “Data” means any and all research data, pharmacology data,
preclinical data, clinical data and/or all regulatory documentation, information
and submissions pertaining to, or made in association with any Regulatory
Materials or the like for any Product, in each case that are Controlled by a
Party during the Term.

 

1.21         “Development” (including any variations thereof, such as “Develop”
and “Developing”) means, with respect to any Product in the Field, the conduct
of any and all clinical trials, regulatory and associated activities such as
data analysis necessary to prepare and file for, obtain and maintain any
Marketing Approval for such Product.  For clarity, Development shall (a) include
clinical trials for additional indications in the Field for a Product for which
a Marketing Approval has been obtained or other label expansion studies, quality
of life assessments, pharmacoeconomics, mandatory post-marketing studies,
regulatory affairs (including preparation of CMC (chemistry, manufacturing and
controls) and Regulatory Materials and (b) exclude research, non-clinical and
preclinical testing, toxicology studies and manufacturing activities and
processes with respect to the Products.

 

--------------------------------------------------------------------------------

**          Portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

1.22         “Dollars” or “$” means the official currency of the United States.

 

1.23         “EMA” means the European Medicines Agency, or any successor entity
thereto performing similar functions.

 

1.24         “Europe” means all countries, nations, states or other territories
under the jurisdiction of the EMA.

 

1.25         “Existing Mark” means the trademark “[**]” together with all
stylizations thereof and representations thereof in any language.

 

1.26         “Expanded HPCs” means any and all [**] expanded or otherwise
processed using MPCs in a final packaged form and labeled for use in clinical
trials or for commercial purposes in accordance with the applicable
Specifications and legal requirements in the Territory.

 

1.27         “FDA” means the United States Food and Drug Administration, or any
successor entity thereto performing similar functions.

 

1.28         “Field” means, with respect to the Cardiovascular Product, the
Cardiovascular Field; with respect to the CNS Product, the CNS Field and with
respect to the Expanded HPCs, the Oncology Field.

 

1.29         “GMP” means the then-current good manufacturing practice (or
similar standards) for the manufacture, handling and storage of pharmaceutical
products with respect to [**](as applicable) as required by the Regulatory
Materials for such [**] in the applicable jurisdiction, including any IND, MAA
or Marketing Approval.

 

1.30         “IND” means any Investigational New Drug Application (including any
amendments thereto) filed with the FDA pursuant to 21 C.F.R. §321 before the
commencement of clinical trials of a Product, or any comparable filings with any
Regulatory Authority in any other jurisdiction.

 

1.31         “Initiate” (including any variations thereof, such as “Initiation”
and “Initiated”) means, with respect to a clinical trial, the first dosing of a
subject in such clinical trial in accordance with the protocol therefor.

 

1.32         “Know-How” means any and all information, tangible materials and
other subject matter comprising (i) ideas, discoveries, inventions, improvements
or trade secrets, (ii) techniques, methods, formulas, processes and Data, and
(iii) compositions of matter, including MPCs.  Know-How shall exclude any Patent
rights with respect thereto and any and all patient-specific and other similar
data to the extent such exclusion is required by applicable Law.

 

--------------------------------------------------------------------------------

**          Portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

1.33         “Knowledge” means with respect to a Party, the actual knowledge of
the Party (and with respect to Angioblast, including the actual knowledge of
[**]).

 

1.34         “Law” means, individually and collectively, any and all laws,
ordinances, orders, rules, rulings, directives and regulations of any kind
whatsoever of any governmental or regulatory authority within the applicable
jurisdiction.

 

1.35         “Major European Countries” means, collectively, France,
Germany, Italy, Spain and the United Kingdom.

 

1.36         “Marketing Approval” means, with respect to a Product in a
particular jurisdiction, all approvals, licenses, registrations or
authorizations necessary for the Commercialization of such Product in such
jurisdiction, including only where mandatory for Commercialization of such
Product, approval of labeling, price or reimbursement.

 

1.37         “Marketing Approval Application” or “MAA” means an application
submitted to a Regulatory Authority for Marketing Approval (together with
supporting documentation), including in the United States a biologic license
application (as described in 21 CFR 601.2).

 

1.38         “Marketing Partner” means a Third Party to which Cephalon has
granted rights to Commercialize a Product (including any right to promote or
co-promote) for use in the Field within the Territory on such Third Party’s own
behalf.  For clarity, Marketing Partner shall exclude distributors, wholesalers
and resellers of Products appointed by Cephalon that do not engage in any
marketing or promotion of the Products.

 

1.39         “MHLW” means Ministry for Health, Labor and Welfare of Japan
together with the Pharmaceutical and Medical Devices Agency (formerly known as
IYAKUHIN SOGO KIKO), in either case or any successor entity thereto performing
similar functions.

 

1.40         “MPC” means [**].

 

1.41         “MPC Product” means a pharmaceutical product containing a
population of MPCs in a final packaged form and labeled for use in clinical
trials or for commercial purposes in accordance with the applicable
Specifications and legal requirements in the Territory.

 

1.42         “Net Sales” means [**]:

 

(a)           [**];

 

(b)           [**];

 

--------------------------------------------------------------------------------

**          Portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

(c)           [**];

 

(d)           [**];

 

(e)           [**];

 

(f)            [**]; and

 

(g)           [**].

 

[**].

 

1.43         “Oncology Field” means [**].

 

1.44         “Party” means Angioblast or Cephalon, individually, and “Parties”
means Angioblast and Cephalon, collectively.

 

1.45         “Patent(s)” means any patents and patent applications, together
with all additions, divisions, continuations, continuations-in-part,
substitutions, reissues, re-examinations, extensions, registrations, patent term
extensions, supplemental protection certificates and renewals of any of the
foregoing.

 

1.46         “Person” means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization or
government or political subdivision thereof.

 

1.47         “Phase 2a Clinical Trial” means any human clinical trial conducted
in the United States on a sufficient number of patients the primary purpose of
which is to identify a dose or range of doses of a Product at a limited number
of clinical sites, and which clinical trial meets the standards set forth at 21
CFR Section 312.21(b), or, with respect to a jurisdiction other than the United
States, a similar clinical trial.

 

1.48         “Phase 2b Clinical Trial” means any human clinical trial conducted
in the United States on a sufficient number of patients the primary purpose of
which is to make a preliminary or qualitative determination of efficacy of a
Product in the patients being studied for the dosage regimes indicated in the
related Phase 2a Clinical Trial as required under 21 C.F.R. §312.21(b), or, with
respect to a jurisdiction other than the United States, a similar clinical
trial.

 

1.49         “Phase 3 Clinical Trial” means any human clinical trial conducted
in the United States with respect to a Product, on a sufficient number of
patients, which is prospectively designed to demonstrate statistically whether
such Product is effective and safe for use in a particular indication in a
manner sufficient to support Marketing Approval of such Product for the
indication being investigated

 

--------------------------------------------------------------------------------

**          Portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

by the study as required under 21 C.F.R. § 312.21(c), any other pivotal clinical
trial that is intended to gather the additional information about effectiveness
and safety that is needed to evaluate the overall benefit-risk relationship of a
Product in a manner sufficient to support Marketing Approval of such Product in
the indication beings studied, or, with respect to a jurisdiction other than the
United States, a similar clinical trial.

 

1.50         “Product” means, individually and collectively, the Cardiovascular
Product, the Expanded HPCs, and the CNS Product.

 

1.51         “Prosecution and Maintenance” (including any variations thereof,
such as “Prosecute and Maintain” and “Prosecuting and Maintaining”) means, with
respect to a Patent, the preparing, filing, prosecuting and maintenance of such
Patent, as well as continuations, continuations-in-part, divisionals,
re-examinations, reissues and requests for patent term extensions and the like
with respect to such Patent, together with the conduct of interferences, the
defense of oppositions and other similar proceedings with respect to a Patent.

 

1.52         “Region” means, individually, each of (i) Asia-Pacific, (ii) Europe
and (iii) ROT.

 

1.53         “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable governmental authority involved in granting
Marketing Approval in such country or jurisdiction, including, (a) in the U.S.,
the FDA, (b) with respect to Europe, the EMA, (c) in Japan, the MHLW and (d) in
China, the SFDA.

 

1.54         “Regulatory Materials” means regulatory applications (including
INDs and MAAs), submissions, notifications, communications, correspondence,
registrations, approvals (including Marketing Approvals) and/or other filings
made to, received from or otherwise conducted with a Regulatory Authority
(including minutes of meeting with Regulatory Authorities) that are necessary or
reasonably desirable to access in connection with the Development, manufacture
or Commercialization of any Product in a particular country or regulatory
jurisdiction.

 

1.55         “Rest of Territory” or “ROT” means all countries and territories of
the world including the United States, but excluding Asia-Pacific and Europe.

 

1.56         “SFDA” means the State Food and Drug Administration of China, or
any successor entity thereto performing similar functions.

 

1.57         “Specifications” means, with respect to the BMT MPCs,
Cardiovascular Product or the CNS Product those written specifications therefor
initially established by Angioblast as may be modified by mutual agreement of
the Parties as set forth in this Agreement.

 

--------------------------------------------------------------------------------

**          Portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

1.58         “Sub-Field” means, individually, each of the Cardiovascular Field,
the Oncology Field and the CNS Field.

 

1.59         “Term” means the period beginning on the Effective Date and, unless
terminated earlier, expiring when this Agreement has expired for each of the
Cardiovascular Field, the Oncology Field and the CNS Field in accordance with
the provisions of Section 13.1.

 

1.60         “Territory” means all countries and territories of the world.

 

1.61         “Third Party” means any Person other than Angioblast, Cephalon and
their respective Affiliates.

 

1.62         Additional Definitions.  Each of the following terms shall have the
meaning described in the corresponding section of this Agreement indicated
below:

 

Term

 

Section Defined

Agreement

 

Preamble

Alliance Manager

 

3.2

Angioblast

 

Preamble

Angioblast Competing Activities

 

2.4(b)

Angioblast Indemnitees

 

12.1

Angioblast Logos

 

10.2

BMF

 

4.6(c)

Cephalon

 

Preamble

Cephalon Competing Activities

 

2.4(a)

Cephalon Indemnitees

 

12.2

CMC Information

 

4.6(c)

[**]

 

[**]

Commercialization Plan

 

5.2

Committee

 

3.3

Competitive Product

 

2.4(c)

Conditional Forecast

 

4.4(c)

Costs

 

9.4(b)

Cover

 

9.5(c)

Defensive Action

 

9.4(a)

Dispute

 

14.1

Effective Date

 

Preamble

Enforcement Action

 

9.3(b)

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

General Plan

 

4.2(a)

Improvements

 

9.1(b)

Indemnitee

 

12.3

Indemnitor

 

12.3

Infringing Product

 

9.3(b)

Inventions

 

9.1(a)

JAMS Rules

 

14.3(b)(ii)

JMC

 

7.7

Joint Steering Committee

 

3.1

Joint Defense Agreement

 

9.4(a)

Joint Interest Agreement

 

9.5(a)

Joint Patent

 

9.2(b)

JSC

 

3.1

Liabilities

 

12.1

Noticed Party

 

9.5(a)

Noticing Party

 

9.5(a)

Other Dispute

 

14.3

Other Enforcement Action

 

9.3(c)

Other Infringing Product

 

9.3(c)

Participating Party

 

4.7

Patent Challenge

 

13.3(c)

Payee

 

6.6

Payor

 

6.6

Plan

 

3.4

Prior Confidentiality Agreement

 

1.18

Research Plan

 

4.1

Responsible Party

 

4.7

[**]

 

[**]

SFDA

 

1.56

Specific Angioblast Patent

 

9.2(a)

 

--------------------------------------------------------------------------------

**          Portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

Term

 

Section Defined

[**]

 

[**]

Supply Agreement

 

7.1

Territory

 

1.60

Third Party Claim

 

12.1

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

--------------------------------------------------------------------------------

**          Portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------

 

1.63         Interpretation.  Unless specified to the contrary, references to
Articles, Sections, Paragraphs and Exhibits mean the particular Articles,
Sections, Exhibits and Paragraphs to this Agreement and references to this
Agreement include all Exhibits hereto.  Unless the context clearly requires
otherwise, whenever used in this Agreement:  (a) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation,” whether or not such additional words are written; (b) the
word “or” shall have its inclusive meaning of “and/or” except when paired as
“either/or”; (c) the word “day” or “quarter” or “year” means a calendar day or
calendar quarter or calendar year unless otherwise specified; (d) the word
“notice” shall require notice in writing (whether or not specifically stated)
and shall include notices, consents, approvals and other communications
contemplated under this Agreement; (e) the words “hereof,” “herein,”
“hereunder,” “hereby” and derivative or similar words refer to this Agreement
(including the Exhibits hereto); (f) provisions that require that a Party, the
Parties or a committee hereunder “agree,” “consent” or “approve” or the like
shall require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter or otherwise; (g) words of any
gender include the other gender; (h) words using the singular or plural number
also include the plural or singular number, respectively; (i) references to any
specific Law, article, section or other division thereof, shall be deemed to
include the then-current amendments thereto or any replacement thereof; (j) the
phrase “by or on behalf of” or “on behalf of” means, with respect to a Party,
all Persons, including such Party’s employees, contractors, and consultants,
acting under such Party’s authority and its Affiliates and, in the case of
Angioblast, licensees, or in the case of Cephalon, Marketing Partners; provided,
however, neither Party or its Affiliates (including their employees, contractors
and consultants acting within the scope of their duties as such) shall be deemed
to be acting “by or on behalf of” the other Party or its Affiliates hereto. 
This Agreement has been prepared jointly and shall not be strictly construed
against either Party.  Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.

 

ARTICLE II
GENERAL RIGHTS AND LIMITATIONS

 

2.1           Grant of Rights to Cephalon.

 

(a)           General.  Subject to the terms and conditions of this Agreement
(including Angioblast’s right to supply [**]), Angioblast hereby grants to
Cephalon an exclusive, transferable (in accordance with Section 15.8) right
(even as to Angioblast) under the Angioblast Technology to:  (i) Develop and
Commercialize Cardiovascular Products for use in the Cardiovascular Field in the
Territory; (iii) Develop and Commercialize CNS Products for use in the CNS Field
in the Territory;

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

and (ii) Develop, expand and otherwise process Expanded HPCs using BMT MPCs
supplied hereunder and Commercialize BMT MPCs and such Expanded HPCs for use in
the Oncology Field in the Territory.  The rights granted under this
Section 2.1(a) shall be irrevocable except as provided under Section 13.2 or
13.3.

 

(b)           Affiliates; Marketing Partners.  Cephalon shall have the right to
exercise any of the rights under Section 2.1(a) through one or more of its
Affiliates and permitted Marketing Partners.  Angioblast shall have the right to
approve any Marketing Partner (such approval not to be unreasonably withheld,
conditioned or delayed), if such entity does not have (i) an enterprise value of
[**] or more or (ii) revenues from sales of pharmaceutical products in the
Territory for indications in the Cardiovascular Field, CNS Field or Oncology
Field of [**] or more, or an Affiliate or such Person.  Cephalon shall ensure
that each of its Marketing Partners is bound by a written agreement consistent
with the terms and conditions of this Agreement and containing provisions as
protective of Angioblast and the Products as this Agreement; and Cephalon shall
remain responsible to Angioblast for all activities of its Affiliates and
Marketing Partners to the same extent as if such activities had been undertaken
by Cephalon itself.  Promptly following the execution of each agreement with a
Marketing Partner, Cephalon shall provide Angioblast with a complete copy of
such agreement, which may be redacted with respect to provisions not applicable
to compliance with the terms and conditions of this Agreement.

 

2.2           Grant of Rights to Angioblast.

 

(a)           Cephalon Know-How.  Subject to the terms and conditions of this
Agreement, Cephalon hereby grants to Angioblast a non-exclusive transferable (in
accordance with Section 15.8) right to use and exploit the Cephalon Know-How
(i) for purposes of carrying out is obligations under this Agreement including
performing such Development activities with respect to the Products as provided
in Section 4.3 and supplying [**] in accordance with ARTICLE VII and (ii) for
purposes of researching, developing, manufacturing, using, selling, offering for
sale, importing and otherwise exploiting MPC Products for use outside the
Field.  The rights granted under this Section 2.2(a) shall be irrevocable.

 

(b)           Covenant Not to Sue.  Subject to the terms and conditions of this
Agreement, Cephalon (on behalf of itself, its predecessors, successors,
Affiliates, and their respective predecessors, successors, parent and subsidiary
corporations, together with each of their assigns, including in bankruptcy)
covenants not to bring any action or initiate any proceeding against Angioblast
(or any Person acting under authority or on behalf of Angioblast) under any
claim of a Patent Controlled by Cephalon or its Affiliate alleging infringement
(direct or contributory) or inducement of infringement in connection with the
manufacture, use, sale, offer for sale, importation or other exploitation of any
pharmaceutical product containing MPCs for use outside of the Field.

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

2.3           Certain Restrictions.

 

(a)           On Cephalon.  Cephalon agrees that neither it, nor any of its
Affiliates or Marketing Partners, will sell or provide the Products to any Third
Party if Cephalon or its relevant Affiliate or Marketing Partner knows, or has
reason to believe, that the Products, as the case may be, sold or provided to
such Third Party would be sold or transferred, directly or indirectly, for use
outside the Field.  Cephalon and its Affiliates and Marketing Partners shall
promptly notify Angioblast in the event it or its Affiliate or Marketing Partner
has reason to believe that any such Product sold or otherwise distributed has
been or will be used outside the Field.  In addition, except as the Parties may
mutually agree in writing from time to time, Cephalon and its Affiliates and
Marketing Partners shall not, and shall not authorize, facilitate, collaborate
with or assist any Third Party to, conduct any clinical trials, testing or other
development activities with respect to the Products for use outside the Field. 
Without limiting the foregoing, Cephalon, its Affiliates and Marketing Partners
shall not (i) cooperate with any Third Party to develop or use any Product for
applications outside the Field, including providing Products or funding for any
physician-sponsored trial for such purpose or sponsoring or endorsing any
publication indicating the Products are effective for any application outside
the Field or (ii) seek any labeling for any Product outside of the Field.

 

(b)           On Angioblast.  Angioblast agrees that neither it, nor any of its
Affiliates, will sell or provide MPC Products to any Third Party if Angioblast
or its relevant Affiliate knows, or has reason to believe, that the MPC Products
sold or provided to such Third Party would be sold or transferred, directly or
indirectly, for use in the Field in the Territory.  Angioblast and its
Affiliates and licensees shall promptly notify Cephalon in the event it or its
Affiliate or licensee has reason to believe that any such MPC Product sold or
otherwise distributed has been or will be used in the Field.  In addition,
except as the Parties may mutually agree in writing from time to time or in the
fulfillment of their obligations hereunder, Angioblast and its Affiliates shall
not, and shall not authorize, facilitate, collaborate with or assist any Third
Party to, conduct any clinical trials, testing or other development activities
with respect to any product containing MPCs for use in the Field.  Without
limiting the foregoing, Angioblast and its Affiliates shall not, except in
fulfillment of their obligations hereunder, (i) cooperate with any Third Party
to develop or use of any products containing MPCs for applications in the Field,
including providing such products or funding for any physician-sponsored trial
for such purpose or sponsoring or endorsing any publication indicating products
containing MPCs are effective for any application in the Field or (ii) seek any
labeling for any such product for use in the Field.  It is understood that
nothing in this Agreement (including this Section 2.3(b)) shall be deemed to
limit Angioblast’s reservation of rights under Section 2.6(b).

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

2.4           Exclusivity.

 

(a)           Cephalon.  During the Term, on a Product-by-Product basis, except
for the conduct of the activities pursuant to this Agreement, Cephalon agrees on
its behalf and on behalf of its Affiliates (i) not to conduct, participate in or
sponsor, directly or indirectly, any activities directed toward the development,
manufacture, sales, marketing, promotion or distribution of any Competitive
Product for the Field in the Territory (collectively, such activities “Cephalon
Competing Activities”) or (ii) not to appoint, license or otherwise authorize
any Third Party, whether pursuant to such license, appointment, or authorization
or otherwise to perform any Cephalon Competing Activities.

 

(b)           Angioblast.  During the Term, on a Product-by-Product basis,
except for the conduct of the activities pursuant to this Agreement, Angioblast
agrees on its behalf and on behalf of its Affiliates (i) not to conduct,
participate in or sponsor, directly or indirectly, any activities directed
toward the sales, marketing, promotion or distribution of any Competitive
Product for the Field in the Territory (collectively, such activities
“Angioblast Competing Activities”) or (ii) not to appoint, license or otherwise
authorize any Third Party, whether pursuant to such license, appointment, or
authorization or otherwise to perform any Angioblast Competing Activities.  For
clarity, from and after a termination of this Agreement with respect to a
Product or Region, Angioblast’s obligations under this Section 2.4(b) shall
expire with respect to such Product or Region, as applicable.

 

(c)           Definition of Competitive Product.  For purposes of this
Section 2.4, “Competitive Product” means (i) with respect to the Cardiovascular
Product, a pharmaceutical product comprising any stem cell(s) or MPC(s) being
developed or commercialized for use in any of the following indications in
humans: [**] (ii) with respect to CNS Products, a pharmaceutical product
comprising any[**] and (iii) with respect to the Expanded HPCs, a pharmaceutical
product comprising any [**].

 

(d)           Post-Effective Date Affiliate.  Notwithstanding anything herein to
the contrary, if during the Exclusivity Period, Angioblast or any of its
Affiliates is acquired by or merges or is otherwise consolidated with any Person
that is performing or thereafter initiates performance of an Angioblast
Competing Activity or such Person otherwise becomes an Affiliate of Angioblast
after the Effective Date, then such Person may continue such Angioblast
Competing Activity (an “Outside Competing Activity”) without breach of the
exclusivity obligations under Section 2.4(b); provided that Angioblast shall
sequester such Outside Competing Activity to ensure that the Outside Competing
Activity is kept separate and independent of the Development, research,
manufacture and Commercialization of the Products, including using commercially
reasonable efforts to ensure that no personnel involved in such Outside
Competing Activity has access to Data or Confidential Information relating to
the Products.  For clarity, any Data, Know-How, Patent or other intellectual
property right resulting from such Outside Competing Activity shall not be
included as Angioblast Technology under this Agreement, and nothing in this
Agreement shall be construed to grant any

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

rights to Cephalon under such Data, Know-How, Patent or other intellectual
property right.  Similarly, the Outside Competing Activity shall not make use of
any Angioblast Technology.

 

Notwithstanding anything herein to the contrary, in the event that Angioblast is
acquired by or merges or is otherwise consolidated with a Person performing any
Other Competing Activity, then Cephalon shall have the right to elect upon
written notice to Angioblast referencing this Section 2.4(d) to amend this
Agreement such that (i) all rights to the Angioblast Technology granted to
Cephalon hereunder shall survive pursuant to the terms hereof, (ii) Cephalon
shall have the sole discretion to Develop and Commercialize the Products for use
in the Field in the Territory as contemplated hereby, without giving effect to
the JSC and other collaborative activities hereunder except as required by Law,
(iii) subject to (i) and (ii), Angioblast’s sole obligations under the Agreement
would be to supply the BMT MPCs and Cardiovascular Products and CNS Products for
use in the Field in the Territory in accordance with ARTICLE VII and the Supply
Agreement (once executed) and (iv) Cephalon’s sole obligation under this
Agreement would be to pay and report all amounts owed and due in accordance with
ARTICLE VI and Exhibit 6.3.  For clarity, any right of Angioblast to terminate
this Agreement pursuant to Section 13.3(a) and (b) would no longer apply under
the Agreement as amended.

 

2.5           Subcontractors.  Except as otherwise provided under
Section 2.1(b), either Party may engage Third Party subcontractors (including
contract research organizations) in any country within the Territory to exercise
the rights or perform the obligations of such Party under this Agreement;
provided that such Party shall ensure that each such Third Party subcontractor
is bound by a written agreement containing provisions as protective of the
Angioblast Technology and the Products as this Agreement; and such Party shall
remain responsible to the other Party for all activities of its Third Party
subcontractors to the same extent as if such activities had been undertaken by
such Party itself.

 

2.6           No Other Rights.

 

(a)           General.  Except for the rights expressly granted in this
Agreement, each Party retains all rights under its intellectual property, and no
additional rights shall be deemed granted to the other Party by implication,
estoppel or otherwise.

 

(b)           Certain Reservations.  For clarity, (i) the rights granted in this
Agreement shall not be construed to convey any licenses or rights under the
Angioblast Technology with respect to any product other than the Products and
(ii) Angioblast retains all rights under the Angioblast Technology with respect
to (A) manufacture of the Products except as otherwise provided in accordance
with ARTICLE VII or any Supply Agreement (once executed) and otherwise fulfill
its obligations hereunder, and (B) development, manufacture and
commercialization (including marketing, promoting, selling and offering for
sale) of products for use outside of the Field.

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

ARTICLE III
GOVERNANCE

 

3.1           Joint Steering Committee.  The Parties shall establish a joint
steering committee (“Joint Steering Committee” or “JSC”) to govern certain
matters in relation to the Parties actions and interactions under this Agreement
as set forth in further detail on Exhibit 3.1.

 

3.2           Alliance Managers.  Promptly following the Effective Date, each
Party shall appoint a representative (“Alliance Manager”) to facilitate
communications between the Parties (including coordinating the exchange of Data
and Know-How of each Party as required under this Agreement) and to act as a
liaison between the Parties with respect to such other matters as the Parties
may mutually agree in order to maximize the efficiency of the Collaboration. 
Each Party may replace its Alliance Manager with an alternative representative
satisfying the requirements of this Section 3.2 at any time with prior written
notice to the other Party.  For clarity, the Alliance Managers may seek the
advice and assistance of other personnel of either Party in fulfilling their
obligations hereunder.

 

3.3           Scope of Governance.  Notwithstanding the creation of the JSC and
any Subcommittee created by the JSC pursuant to Paragraph 1 of Exhibit 3.1 (each
a “Committee”), each Party shall retain the rights, powers and discretion
granted to it hereunder, and no Committee shall be delegated or vested with
rights, powers or discretion unless such delegation or vesting is expressly
provided herein, or the Parties expressly so agree in writing.  No Committee
shall have the power to (a) amend or modify this Agreement, (b) to determine
whether or not a Party has met its diligence or other obligations under the
Agreement, or (c) to determine whether or not a breach of this Agreement has
occurred, and no decision of any Committee shall be in contravention of any
terms and conditions of this Agreement.  It is understood and agreed that issues
to be formally decided by the JSC and any Subcommittee, as applicable, are only
those specific issues that are expressly provided in this Agreement to be
decided by the JSC and any such Subcommittee, as applicable.

 

3.4           Day-to-Day Responsibilities.  Each Party shall: (i) be responsible
for day-to-day implementation and operations of the Development, manufacturing
and Commercialization activities with respect to Products in the Field for which
it has or is otherwise assigned responsibility under the applicable Plan or this
Agreement, and (ii) keep the other Party reasonably informed as to the progress
of such activities, as reasonably requested by the other Party.  For purposes of
this Agreement, “Plan” means the Development Plan or the Commercialization Plan,
in each case then-currently in effect.

 

3.5           Information Sharing.  Without limiting the other provisions of
this Agreement, each Party will keep the other reasonably informed on a timely
basis as to the plans for and results of the

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

activities of the Collaboration carried out by or under authority of such Party
through the JSC and Alliance Managers.

 

3.6           Conflicts of Interest.  If Cephalon or its Affiliate or Marketing
Partner sells a Product to a Third Party to which it also provides other
products or services, Cephalon or such Affiliate or Marketing Partner (as
applicable) shall not price, discount or otherwise offer (including bundling or
rebating) any Product in any way that benefits such other products or services
at the expense of such Product or otherwise disadvantage the Products in a
manner intentionally designed to reduce the amounts payable hereunder.  In all
events, Cephalon and its Affiliates and Marketing Partners shall price and offer
the Products sold by it hereunder in accordance with applicable Law.

 

ARTICLE IV
DEVELOPMENT AND REGULATORY ACTIVITIES

 

4.1           Certain Research and Preclinical Activities.  The Parties
acknowledge that the advancement of the use of Products in certain of the
indications within the Field is [**]not otherwise included in the General Plan
described under Section 4.2(a) below.  Accordingly from time to time the
Alliance Managers shall prepare and submit a plan and budget for such research
and preclinical activities for each of the Products for use in the indications
in the Field, including timelines setting forth the prioritization of each
indication for each Product for use in the Field (the “Research Plan”), and the
JSC shall meet within thirty (30) days of the submission of such Research Plan
to the JSC to review and approve such Research Plan.  Each Party shall use
commercially reasonable efforts to conduct such research and preclinical
activities assigned to it in the Research Plan and [**]of the budgeted Third
Party costs incurred by the Parties for conducting such activities in accordance
with the Research Plan, the amount so incurred shall be reconciled on a
quarterly basis in arrears such that [**].  For clarity, neither Party shall be
obligated to perform or reimburse the costs of such activities except pursuant
to an approved Research Plan therefor.  For clarity, such research and
preclinical activities to be performed by Angioblast in accordance with this
Section 4.1 shall not include any development work for CMC (chemistry,
manufacturing and controls) and Cephalon shall [**].

 

4.2           Development Plans.

 

(a)           General Plan.  A general plan describing overall Development
goals, principles and timelines for the Collaboration is attached to this
Agreement as Exhibit 4.1 (the “General Plan”) and sets out separately certain
Development activities to be conducted by each Party.  The Parties shall use
commercially reasonable efforts to Develop each of the Cardiovascular Product,
Expanded HPCs and CNS Product for the Territory in a manner compatible with such
goals, principles and timelines.

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

(b)           Establishment of the Development Plan.  Within sixty (60) days of
the Effective Date, the Alliance Managers shall prepare and submit an initial
draft of the Development Plan consistent with the General Plan and all
applicable Law, including the standards and review of the FDA and other
applicable Regulatory Authorities, and the requirements of Section 4.1(c) for
activities to be carried out with respect to Development for each of the
Cardiovascular Product, Expanded HPCs and CNS Product for the Territory through
the period ending 31 December 2011 to the JSC for review, comment and approval. 
Accordingly, the JSC shall meet within thirty (30) days of the provision of such
Development Plan to the JSC to review and approve such Development Plan.  If the
JSC is unable to reach consensus with respect to the Development Plan during
such thirty (30) day period, then the applicable Party shall have the right to
exercise its final decision with respect thereto in accordance with Paragraph 5
of Exhibit 3.1.  On or before October 31st of each year, the Alliance Managers
shall prepare and submit an updated Development Plan to the JSC for its review
and approval following the same procedures.  Without limiting the foregoing, the
Alliance Managers may propose updates to the Development Plan from time to time
and the JSC shall review the Development Plan and the Parties’ performance
thereunder on an ongoing basis. For clarity, except as otherwise expressly
provided herein, any material update to the Development Plan shall be subject to
the review and approval of the JSC following the same procedures.

 

(c)           Content.  Each Development Plan shall contain a description of the
activities to be carried out for the Cardiovascular Product, Expanded HPCs and
CNS Product for the Field in the Territory with timelines for the completion of
such activities and in a level of detail consistent with practice in the
biopharmaceutical industry.  Except as otherwise provided herein, the timing and
order of such activities shall be determined by the JSC.  Notwithstanding
anything herein to the contrary, each Development Plan shall be consistent with
the General Plan and the obligations of the Parties under this ARTICLE IV.

 

(d)           Performance.  Each Party shall (i) use commercially reasonable
efforts to conduct those activities assigned to it under the applicable
Development Plan in accordance with this ARTICLE IV and (ii) conduct those
activities allocated to such Party under the Development Plan in compliance in
all material respects with applicable Law and in accordance with good scientific
and clinical practices.  For clarity, neither Party shall conduct any
Development with respect to Products in the Field for the Territory except in
accordance with the Development Plan.

 

4.3           Development Activities of Angioblast.

 

(a)           Conduct of Development Activities.  Angioblast shall use
commercially reasonable efforts to conduct those activities assigned to it under
the then-current Development Plan in accordance with the timelines specified
therein.

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

(i)            If Cephalon provides written notice to Angioblast referencing
this Section 4.3(a)(i), (A) requesting that Angioblast conduct a [**] Clinical
Trial with respect to any of the following indications [**] Trial for such
indication in accordance with Section 4.4(b), then Angioblast (in consultation
with Cephalon) shall prepare and present to the JSC a protocol for the conduct
of such [**] Clinical Trial for such indication for the JSC’s review and
approval.  Angioblast shall use commercially reasonable efforts to Initiate such
clinical trial as soon as practicable under the circumstances and thereafter use
commercially reasonable efforts to continue such clinical trial to completion in
a timely manner in accordance with the protocol approved by the JSC. [**].  For
clarity and subject to the terms and conditions of this Agreement, Angioblast
may at its own election, conduct one or more [**] for any indication within the
Field.

 

(ii)           Except as otherwise provided herein, the timing and order of [**]
Clinical Trials to be conducted pursuant to this Section 4.3 shall be determined
by the JSC and set forth in the Development Plan.  In this regard, the Alliance
Managers will include in the Development Plan submitted to the JSC for its
review and approval a plan and budget for Angioblast’s conduct of such
activities, and the JSC shall meet within [**] of the submission of such
Development Plan to the JSC to review and approve such Development Plan. 
Angioblast shall be responsible for and conduct such [**] Clinical Trials in
accordance the Development Plan and at its own expense, [**].  For clarity,
Angioblast shall have no obligation to perform and Cephalon shall have no
obligation to fund such [**]except pursuant to an approved plan and budget
therefor.

 

(b)           JSC Review.  Within thirty (30) days of Angioblast’s providing to
the JSC the data from a [**]Clinical Trial conducted pursuant to Section 4.3(a),
the JSC shall meet and review such data and determine how to proceed with
respect to the Development of the Product for such indication.  If any [**](as
defined in the applicable protocol) for the applicable Phase 2a Clinical Trial
is met, then the JSC shall promptly approve an appropriate protocol consistent
with applicable Law so that Cephalon can Initiate a [**] Clinical Trial or
[**]Clinical Trial, as determined by the JSC, with respect to the corresponding
indication, but in no case longer than [**] after Angioblast presenting the data
from the underlying [**] Clinical Trial to the JSC; otherwise, if a primary
efficacy endpoint is not met, the JSC shall review such data and make a
recommendation as to how to proceed with respect to the Development of the
applicable Product for such indication (including for Angioblast to perform
additional Development) and the timing therefor.  If the JSC determines to
conduct further Development of a Product for a particular indication, then the
Development Plan shall be promptly updated accordingly.

 

4.4           Development Activities of Cephalon.

 

(a)           [Intentionally Omitted.]

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

(b)           Diligence.  Cephalon shall use commercially reasonable efforts to
conduct those activities assigned to it under the then-current Development Plan
in accordance with the timelines specified therein and with an overall goal to
realize the commercial opportunity for the Products for use in the Field in the
Territory.  Without limiting the foregoing, subject to Section 4.4(c) below,
Cephalon shall Initiate (i) a [**] of the JSC’s approval of the protocol
therefor and thereafter use commercially reasonable efforts to continue such
clinical trial to completion in a timely manner in accordance with the protocol
approved by the JSC, (ii) a [**] of the JSC’s approval of the protocol therefor
and thereafter use commercially reasonable efforts to continue such trial to
completion in a timely manner in accordance with such protocol; and (iii) a
[**], as determined by the JSC, for each indication for which Cephalon has
provided prior written notice to Angioblast agreeing to conduct a clinical trial
pursuant to this Section 4.4(b) or as determined by the JSC as described in
Section 4.3(b) and thereafter use commercially reasonable efforts to continue
such trial to completion in a timely manner in accordance with the protocol
approved by the JSC.  In any such event, Cephalon (in consultation with
Angioblast) shall prepare and present to the JSC a protocol for the conduct of
such [**], as applicable; however, Cephalon acknowledges that Angioblast has
prepared proposed protocols and identified certain potential clinical sites with
respect to the conduct of the clinical trials described in clause (i) and
(ii) above, and will consider in good faith using such protocols and clinical
sites in the conduct thereof.  If the data generated from clinical trials
performed pursuant to this Section 4.4(b) reasonably supports a Marketing
Approval in the applicable jurisdiction(s) as determined by the JSC, then
Cephalon shall use commercially reasonable efforts to file and prosecute an MAA
to obtain such Marketing Approval for the Product subject to such clinical
trial.

 

(c)           Conditions Precedent.  Notwithstanding Section 4.4(b) above,
Cephalon shall not have the obligation to Initiate any [**] Clinical Trial or
[**] Clinical Trial for a Product for use in the Field in the Territory unless
and until (i) the applicable Regulatory Authority has accepted CMC Information
necessary to support filing an MAA for such Product, and (ii) Angioblast has
established through reasonable supporting documentation that it (or its Third
Party contract manufacturer) has reasonably sufficient capability to supply the
anticipated commercial requirements of Cephalon, its Affiliates and Marketing
Partners for such Product [**] for use in the Field in the Territory.  Except as
otherwise provided below in this Section 4.4(c), [**] Angioblast’s providing to
the JSC the data from a [**] Clinical Trial for a Product for an indication in
the Field in the Territory conducted pursuant to Section 4.3(a), Cephalon shall
provide to Angioblast a reasonable forecast of the anticipated commercial
requirements of it, its Affiliates and Marketing Partners for such Product for
the indication in the Field in the Territory based on any sales history for
products for such indication in the Field in the Territory and realistic
forecasted demand (each a “Conditional Forecast”), and such Conditional Forecast
shall be used as the basis to establish the capability of Angioblast (or its
Third party contract manufacturer) to supply such requirements under
subsection (ii) above.  With respect to the Cardiovascular Product for
congestive heart failure in the

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------

 

Cardiovascular Field, Cephalon shall provide Angioblast with a Conditional
Forecast for such Product [**].  It is understood that the failure to satisfy
the requirements of subsections (i) or (ii) above shall not be deemed to be a
breach of Angioblast’s obligations to supply the Products pursuant to
ARTICLE VII.

 

4.5           Clinical Protocols.

 

(a)           Each Party shall provide the JSC with copies of proposed clinical
trial protocols, investigator brochures, clinical trial analyses and reports,
and material correspondence (including all Regulatory Materials) with Regulatory
Authorities with respect to each clinical trial and Product for use in the Field
in the Territory.  In any event, and without limiting the foregoing, each Party
shall provide the JSC with a copy of the clinical plan and protocols for each
proposed clinical trial for a Product reasonably in advance of the Initiation
thereof for review and approval by the JSC.

 

(b)           In addition, Angioblast agrees to provide to the JSC solely for
informational purposes a sufficiently detailed synopsis of protocols to be used
for clinical trials of pharmaceutical products containing MPCs for use outside
the Field and in the Territory reasonably in advance of the Initiation of such
clinical trial to assess whether such clinical trial is likely to present a
material adverse risk to the Products for use in the Field in the Territory;
however, Angioblast’s obligation to so provide the JSC any such synopsis shall
be subject to Angioblast’s right to do so under its agreements with any Third
Party; provided further that Angioblast shall use good faith efforts to obtain
the right to provide such synopsizes to the JSC for such informational
purposes.  In the event a Third Party is unwilling to allow Angioblast provide
such synopsizes to the JSC, then Angioblast shall use good faith efforts to
obtain the right to provide such synopsizes to an independent clinical
development expert acceptable to Cephalon and such Third Party, which expert
shall have the right to provide to Cephalon a report stating only whether he/she
believes conduct of the clinical trial described in such synopsizes is likely to
present a material adverse risk to the Products for use in the Field in the
Territory.  For clarity, (i) any synopsizes provided to the JSC under this
Section 4.5(b) shall be deemed to be Angioblast Confidential Information
hereunder, (ii) neither Angioblast nor any of its Third Party partner shall be
obligated to modify any such protocol and (iii) Cephalon agrees that Angioblast
may provide similar synopsizes provided under Section 4.5(a) to its Third Party
partner(s) for information purposes on a reciprocal basis as such Third Party
partner allows access thereto to Cephalon hereunder.

 

4.6           Regulatory Matters.

 

(a)           Assignment of Regulatory Filings.  Subject to
Section 4.6(b) below, at reasonable times to be mutually agreed by the Parties
in order to maximize the efficiency of the Development of the Products in
accordance with each Party’s responsibilities assigned to it under the

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

Development Plan, Angioblast shall assign and deliver, or cause to be assigned
and delivered, to Cephalon all Regulatory Materials (including INDs) obtained
and maintained by Angioblast or its Affiliate or licensee for the Development of
such Product for use in the Field in the Territory; provided, however, that,
prior to the assignment of any such Regulatory Materials, Angioblast shall
maintain such Regulatory Materials at its expense and shall take all reasonable
actions to make available to Cephalon the benefits of such Regulatory Materials
to the extent required by Cephalon in connection with its activities under this
Agreement.

 

(b)           Responsibility for Regulatory Filings.  Each Party shall be
responsible, [**], for filing, obtaining and maintaining approvals for those
activities assigned to such Party hereunder in connection with the Development,
manufacture and Commercialization of Products for the Field in the Territory. 
The Parties acknowledge that, as between the Parties, Cephalon shall have the
sole right and responsibility for filing any MAA or Marketing Approval, as well
as pricing or reimbursement approvals for the Products for the Field in the
Territory and maintaining the same.  All activities under this
Section 4.6(b) shall be done subject to the oversight and in full consultation
with the JSC.  Prior to the filing any MAA for a Product in the Field in the
Territory, Cephalon shall provide a copy thereof to the JSC for its review and
approval (including any associated proposed labeling).

 

(c)           BMF; CMC Information.  As long as Angioblast is supplying (or
having supplied) to Cephalon the BMT MPCs, Cardiovascular Product or CNS
Products pursuant to ARTICLE VII or the Supply Agreement, Angioblast shall, on a
Product-by-Product and country-by-country basis: (a) file a biologics master
file (“BMF”) in the Territory (or shall arrange for its contractor manufacturers
to do so); or (b) provide to Cephalon Angioblast’s then-current CMC Information,
in each case, with respect to the [**] supplied by Angioblast (or its contractor
manufacturer) to Cephalon under this Agreement or the Supply Agreement; to the
extent reasonably necessary for Cephalon to file for, obtain and maintain obtain
Marketing Approvals for the applicable Products in the Territory.  Angioblast
shall permit Cephalon to cross-reference any such BMF for the purposes of its
Regulatory Materials (including INDs and MAAs) for the Products for use in the
Field in the Territory in accordance with this Agreement.  Cephalon shall
reimburse Angioblast for [**] in accordance with this Section 4.6(c).  For
purposes of this Section 4.6(c), “CMC Information” means all Data regarding a
Party’s (or its contract manufacturer’s) chemistry, manufacturing and controls
filed or required to be filed to in connection with the Development or
Commercialization of the Products.

 

4.7           Regulatory Cooperation.  With respect to those Regulatory
Materials Angioblast is required to file for, obtain and maintain to perform the
Development activities assigned to Angioblast hereunder until such Regulatory
Materials are assigned to Cephalon pursuant to Section 4.6(a), Angioblast shall
be responsible for liaising with and managing all interactions with Regulatory
Authorities with respect to such Product for use in the Field in the Territory,
and during

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

the period of time from and after such Regulatory Materials are assigned to
Cephalon pursuant to Section 4.6(a), Cephalon shall be responsible for liaising
with and managing all interactions with Regulatory Authorities with respect to
such Product for use in the Field in the Territory.  During the period of time
that a Party has responsibility for liaising and managing interactions with
Regulatory Authorities (the “Responsible Party”), the other Party (the
“Participating Party”) shall be entitled to participate in such interactions as
provided in this Section 4.7.

 

(a)           Involvement of the Participating Party.  To the extent relating to
the Products for use in the Field within the Territory or activities under the
Agreement, the Responsible Party shall provide the Participating Party with:

 

(i)    reasonable advanced notice (and in no event less than ten (10) Business
Days’ advance notice whenever feasible) of substantive meetings with any
Regulatory Authority within the Territory that are either scheduled with, or
initiated by or on behalf of, Responsible Party or its Affiliates, and an
opportunity to have a reasonable number (but at least two (2)) representatives
participate in all substantive meetings with such Regulatory Authority, and in
any case shall keep the Participating Party informed as to all material
interactions with such Regulatory Authorities;

 

(ii)   a copy of any material documents, information and correspondence
submitted to the FDA or any other Regulatory Authority within the Territory as
soon as reasonably practicable, together with English translations and summaries
thereof, to the extent such translations and summaries exist; and

 

(iii)  with respect to Cephalon as the Responsible Party, an opportunity to have
an observer attend any substantive meetings with Regulatory Authorities that are
either scheduled with, or initiated by or on behalf of, the Responsible Party or
its Affiliates to the extent such meetings are material to the chemistry,
manufacturing and controls or the safety of products containing MPCs for use
outside the Field or outside the Territory, and for clarity, such observer may
be excluded from portions of any such meetings during which such observer’s
attendance would be inappropriate because of Cephalon’s Confidential Information
or other matters are discussed.

 

(b)           JSC Approval.  The JSC shall approve the overall strategy and
positioning of all material Regulatory Materials (including product labeling)
prior to their submission or filing, based upon reasonably detailed reports and
summaries of such submissions and filings presented to the JSC by the
Responsible Party.  In connection with such review, the Responsible Party shall
promptly provide to the JSC such additional information regarding a proposed
filing as the Participating Party may reasonably request.

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

(c)           Other Regulatory Matters.  Each Party will promptly provide the
other Party with copies of all material documents, information and
correspondence received from a Regulatory Authority (including a written summary
of any material communications in which such other Party did not participate)
within the Territory and, upon reasonable request, with copies of any other
documents, reports and communications from or to any Regulatory Authority within
the Territory relating to the Products for use in the Field or activities under
the Agreement.  In addition, Angioblast shall provide to Cephalon reasonable
advance notice of any substantive meetings with Regulatory Authorities that are
either scheduled with, or initiated by or on behalf of, Angioblast or its
Affiliates relating to products containing MPCs for use outside the Field within
the Territory to the extent such meetings are material to the chemistry,
manufacturing and controls or the safety of the Products for use in the Field
within the Territory, and an opportunity to have an observer attend in such
substantive meetings with such Regulatory Authority.  For clarity, such observer
may be excluded from portions of any such meetings during which such observer’s
attendance would be inappropriate because a Third Party’s proprietary
information or other matters are discussed.

 

4.8           Exchange of Data and Know-How.

 

(a)           By Angioblast.  Promptly following the Effective Date, Angioblast
will make available to Cephalon all Angioblast Know-How described in
Section 1.4(a) for Cephalon to Develop or Commercialize the Products and process
the Expanded HPCs, in each case for use in Field in the Territory, including all
Data from research, preclinical studies, and clinical trials for the Products
for use in the Field in the Territory existing as of the Effective Date.

 

(b)           By Either Party.  During the Term, each Party shall provide to the
other Party all such Party’s Know-How (i.e., in case of Angioblast, Angioblast
Know-How described in Section 1.4(a), and in the case of Cephalon, Cephalon
Know-How described in Section 1.13(a)) that is Controlled by such Party and that
has not previously been provided hereunder, in each case promptly upon request
by the other Party.  The Party providing such Party’s Know-How shall provide the
same in electronic form to the extent the same exists in electronic form, and
shall provide copies as reasonably requested and an opportunity for the other
Party or its designee to inspect (and copy) all other materials comprising such
Know-How (including for example, original patient report forms and other
original source data, to the extent access is allowed under applicable Law). 
The Parties, through the Alliance Managers, will cooperate and reasonably agree
upon formats and procedures to facilitate the orderly and efficient exchange of
the Angioblast Know-How and the Cephalon Know-How.  This Section 4.8(b) shall be
the sole obligation of Angioblast and the sole remedy of Cephalon for any breach
of the obligation to provide Know-How pursuant to Section 4.8(a) above.

 

(c)           Provision of Data to JSC.  Upon request by the JSC, each Party
shall promptly provide the JSC with summaries in reasonable detail of all Data
generated or obtained in the course of such Party’s performance of activities
under the Development Plan.

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

4.9           Sharing of Regulatory Filings.  Without limiting Section 4.8, each
Party shall permit the other Party to access, and shall provide the other Party
with sufficient rights to reference and use in association with exercising its
rights and performing its obligations under this Agreement, all of such Party’s,
its Affiliates’ and, to the extent it has the right to do so, its Marketing
Partners’ Regulatory Materials (including Data), with respect to the Products in
the Field in the Territory.

 

4.10         Inspection Right.

 

(a)           Inspection by a Party.  Each Party shall permit an independent
(i.e., having no prior or existing relationship with either Party) Third Party
or internal regulatory consultant reasonably acceptable to such Party, to enter
the relevant facilities of such Party and its Affiliates during normal business
hours and upon reasonable advance notice to inspect and verify compliance with
applicable regulatory and other requirements as well as with this Agreement,
with respect to matters relating to the Products for use in the Field in the
Territory, all Know-How to be provided to the other Party pursuant to
Section 4.8 and the activities under the Collaboration.  Such inspection right
shall include the right to examine any internal procedures or records of the
inspected Party relating to the Products for use in the Field in the Territory. 
The inspected Party shall give such Third Party all necessary and reasonable
assistance for a full and correct carrying out of the inspection.  Such
inspection shall not relieve the inspected Party of any of its obligations under
this Agreement.

 

(b)           Diligence.  Each Party shall use commercially reasonable efforts
to secure for the other Party the rights set forth in Section 4.10(a) from Third
Parties acting on its behalf, including trial sites and other contractors with
respect to the Product for use in the Field (including in the case of Cephalon,
any Marketing Partner).  In the event a Party is unable to secure such
inspection rights from any such Third Party, the Party agrees to secure such
rights for itself and, if requested by the other Party, shall exercise such
rights, at its own expense, for the other Party and fully report the results
thereof to such other Party.

 

4.11         Reporting; Adverse Drug Reactions.

 

(a)           Pharmaco-Vigilance Agreement.  In conjunction with this Agreement,
the Parties shall enter into a pharmaco-vigilance agreement on reasonable and
customary terms, including:  (i) providing detailed procedures regarding the
maintenance of core safety information and the exchange of safety data relating
to the Products; and (ii) ensuring compliance with the reporting requirements of
all applicable Regulatory Authorities on a worldwide basis.

 

(b)           Adverse Event Reporting.  As between the Parties, Cephalon shall
be responsible for the timely reporting of all Adverse Drug Reactions,
complaints and safety data relating to the Products for use in the Field in the
Territory to the appropriate Regulatory Authorities

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

in all countries in the Territory in accordance with the Law.  Cephalon shall
ensure that its Affiliates and Marketing Partners comply with such reporting
obligations in the Territory.  To the extent required by applicable Law or as
requested by the applicable Regulatory Authority, Angioblast shall provide
Cephalon with timely reporting of any Adverse Drug Reactions, complaints and
safety data relating to MPC Products for use outside the Field.

 

4.12         Delays Outside of a Party’s Control.  In addition to the provisions
of Section 15.1, neither Party will be responsible for failure to meet timelines
with respect to the Development of the Products for the Field caused by factors
beyond its reasonable control (e.g., regulatory delays, changes in regulatory
timelines, being placed on clinical hold) and despite its commercially
reasonable efforts to accomplish the objective within the applicable time
therefor.

 

ARTICLE V
COMMERCIALIZATION AND PROMOTION

 

5.1           Commercialization of the Products.  Cephalon shall be responsible
for, and shall use commercially reasonable efforts to Commercialize Products in
the Field throughout the Territory in a prompt and expeditious manner and meet
the sales and other goals set forth in the then-current Commercialization Plan. 
It is understood and agreed that, except as otherwise expressly provided herein,
all Commercialization efforts for the Products in the Field in the Territory
shall be at the sole expense of Cephalon.

 

5.2           Commercialization Plan.  At such time as Cephalon prepares a plan
for Commercialization of a Product for its own internal purposes (the
“Commercialization Plan”) and update such plan on an annual basis, which plan
and updates shall be presented by Cephalon to the JSC for review and approval. 
Cephalon shall use commercially reasonable efforts to carry out all marketing,
promotion and commercialization of the Products in the Territory in accordance
with the then-current Commercialization Plan therefor.

 

ARTICLE VI
PAYMENTS

 

6.1           Initial License Fee.  Cephalon shall pay to Angioblast an initial
license fee in the amount of One Hundred Thirty Million United States Dollars
(US$130,000,000) as follows:

 

(i)    One Hundred Million United States Dollars (US$100,000,000) within
five (5) days following the Effective Date; and

 

(ii)   Thirty Million United States Dollars (US$30,000,000) within five (5) days
following the date on which all Conditions Precedent (as defined in that certain
Subscription

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

Deed by and between Mesoblast Limited and Cephalon effective as of even date
herewith) have been met.

 

The initial license fee set forth in this Section 6.1 shall be paid in
accordance with the payment provisions of this ARTICLE VI and shall not be
refundable or creditable against any other payments by Cephalon to Angioblast
under this Agreement.

 

6.2           Equity Purchase.  Simultaneous with the execution of this
Agreement Cephalon and Angioblast have entered into that certain Stock Purchase
Agreement dated as of even date herewith by and among Angioblast, Cephalon and
the individuals and entities listed on the exhibits thereto pursuant to which
Cephalon shall purchase certain currently outstanding equity securities of
Angioblast in accordance with the terms of such agreement.

 

6.3           Other Payments.  Cephalon shall make the other payments to
Angioblast as set forth in Exhibit 6.3.

 

6.4           Payment Method.  All payments under this Agreement shall be made
by bank wire transfer in immediately available funds to an account designated by
the Party to which such payments are due.  Any payments or portions thereof due
under this Agreement that are not paid by the date such payments are due under
this Agreement shall bear interest at a rate equal to: [**].  This Section 6.4
shall in no way limit any other remedies available to the Parties.

 

6.5           Currency Conversion.  Unless otherwise expressly stated in this
Agreement, all amounts specified in this Agreement are in Dollars, and all
payments by one Party to the other Party under this Agreement shall be paid in
Dollars.  If any currency conversion shall be required in connection with the
payment of the transfer price under this Agreement, such conversion shall be
calculated using the average exchange rate for the conversion of foreign
currency into Dollars, quoted for current transactions for both buying and
selling Dollars, as reported in The Wall Street Journal (U.S. Internet version
at www.wsj.com) for the last Business Day of each month of the calendar quarter
to which such payment pertains.

 

6.6           Withholding Taxes.  If Law requires withholding of any taxes by
the Party making payment (the “Payor”) of any amount hereunder imposed upon the
Party receiving payment (the “Payee”) on account of any payments paid or payable
under this Agreement, such taxes shall be deducted by Payor as required by Law
from such payment and shall be paid by Payor to the proper taxing authorities. 
Official receipts of payment of any such taxes shall be secured and promptly
provided to Payee as evidence of such payment together with other documentation
reasonably requested by Payee in connection therewith.  The Parties shall
cooperate in any lawful manner to reduce or eliminate any such taxes imposed to
the extent possible under the provisions of any

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

applicable tax treaty, and shall cooperate in filing any forms required for such
reduction or elimination.

 

6.7           Records; Inspection.  Cephalon shall keep, and require its
Affiliates and Marketing Partners to keep, complete, true and accurate books of
accounts and records for the purpose of determining the amounts payable to
Angioblast pursuant to this Agreement.  Such books and records shall be kept for
at least five (5) years following the end of the calendar year to which they
pertain.  Such records will be open for inspection by an independent (i.e.,
having no prior or existing relationship with either Party) auditor chosen by
Angioblast and reasonably acceptable to Cephalon for the purpose of verifying
the amounts payable by Cephalon hereunder.  Such inspections may be made [**],
at reasonable times and on reasonable prior written notice.  The records for any
particular calendar quarter shall be [**]. The auditor shall be obligated to
execute a reasonable confidentiality agreement prior to commencing any such
inspection.  Any inspection conducted under this Section 6.7 shall be at the
expense of Angioblast, [**].

 

ARTICLE VII
MANUFACTURING AND SUPPLY

 

7.1           Supply.  Subject to the terms and conditions of this Agreement,
Angioblast shall use commercially reasonable efforts to supply or have supplied
(by an Affiliate or Third Party) to Cephalon all requirements of (a) [**],
(b) [**]and (c) [**], in each case in the Territory, in accordance with this
ARTICLE VII and in accordance with a separate written agreement to be negotiated
between the Parties pursuant to Section 7.2 (the “Supply Agreement”).  Except as
otherwise agreed by the Parties in the Supply Agreement, as between the Parties:
(i) Cephalon shall [**] purchase from Angioblast [**]; and (ii) Angioblast shall
have the [**]to manufacture and have manufactured the [**].  It is understood
that Angioblast shall supply to Cephalon (or its designee) the [**] in
accordance with the Specifications therefor.  For clarity, Cephalon shall be
responsible for obtaining any import or export approvals required by Regulatory
Authorities in the Territory to import or export the [**] to any country or
other jurisdiction within the Territory.

 

7.2           Formulation / Specifications.  Angioblast shall be responsible for
determining the appropriate formulation for the [**] and associated
Specifications (which with respect to activities after the Effective Date shall
be done in consultation with Cephalon and subject to the oversight of the JSC);
however, upon Cephalon’s reasonable request and agreement to [**], Angioblast
shall use commercially reasonable efforts to accommodate any changes in
formulation or the Specifications for the [**].

 

7.3           Clinical Supply.  Angioblast shall use commercially reasonable
efforts to supply to Cephalon the[**] for use in Development of Products for use
in the Field in the Territory in accordance with this Section 7.2.

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

(a)           Angioblast shall supply Cephalon with such quantities of the [**]
as are reasonably required by Cephalon in order to conduct Development of the
Products for use in the Field in the Territory in accordance with the
then-current Development Plan.

 

(b)           Such supply shall be at [**] to Cephalon; however, Cephalon shall
be responsible for all costs of shipping, handling, transit, taxes (including
VAT), packaging, storage and the like in connection with the transport of [**]
from the facilities where Angioblast manufactures or has manufactured the same
to the location designated by Cephalon.  Accordingly, Cephalon shall choose the
carrier and be responsible for all payments thereto.  It being understood that
Angioblast shall not be responsible for any loss or damage of [**] in carriage,
use or otherwise not caused by Angioblast or a Person acting by or on behalf of
Angioblast; however, in the event of such loss or damage, the Parties shall
promptly discuss how to address such situation, including Cephalon reimbursing
Angioblast’s costs associated with replacing such lost or damaged [**] and any
expedite fees associated therewith.

 

(c)           The Parties shall establish reasonable procedures for Cephalon to
forecast and submit to Angioblast, and for Angioblast to fill, orders for [**]
for use for Development.  Such procedures shall include reasonable schedules for
delivery of [**] ordered by Cephalon pursuant to this Section 7.2 consistent
with the Development Plan then in effect.  Notwithstanding the foregoing,
Angioblast shall not be obligated to supply any quantities of the Product in
excess of the Product necessary for Cephalon to conduct the Development
activities assigned to it under the Development Plan.  Cephalon agrees that [**]
supplied pursuant to this Section 7.2 shall be used solely for purposes of
performing Development of the Products for use in the Field in the Territory in
accordance with the Development Plan and, unless otherwise agreed by the
Parties, for no other purpose.  Accordingly, Cephalon acknowledges that
Angioblast shall have the right to package or otherwise mark such [**] in a
manner that distinguishes them from those intended for Commercialization.

 

(d)           [**] supplied to Cephalon pursuant to this Section 7.2 shall be
manufactured in compliance with all applicable GMP and the Specifications
therefor and other requirements therefor established by the applicable
Regulatory Authorities.

 

7.4           Commercial Supply.  Upon the written request of Cephalon before a
Product receives the first Marketing Approval in the Territory, the Parties
shall negotiate and execute a Supply Agreement for the supply by Angioblast to
Cephalon of [**] for Commercialization in the Territory, and such Supply
Agreement shall include the terms and conditions set forth on Exhibit 7.4 and
shall not otherwise be inconsistent with the terms and conditions of this
Agreement.  The transfer price for all BMT MPCs, Cardiovascular Products and CNS
Products supplied for Commercialization in the Territory shall be as set forth
in Section 6.3 above.

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

7.5           Quality Agreement.  Angioblast and Cephalon shall execute a
mutually acceptable quality agreement that allocates roles and responsibilities
to each Party with respect to quality control and regulatory compliance with
respect to supply of Products to Cephalon for the Development and
Commercialization of the Products pursuant to Sections 7.2 and 7.4 above.

 

7.6           Supply Protection.  Angioblast and Cephalon shall cooperate to
establish reasonable plans and procedures to avoid any shortage of supply of
[**].  Additionally, in order to mitigate the risk of shortage of supply the JSC
may establish requirements for safety stock inventories to be maintained by the
Parties and plans to extend the shelf life of [**] including stability trials to
be performed by the Parties.

 

7.7           Shortage of Supply.  Angioblast shall promptly notify the JSC of
any occurrence of which it becomes aware that it expects will result in a likely
shortage or prevent Angioblast from providing on-time delivery of quantities of
the Products ordered by Cephalon and accepted by Angioblast in accordance with
the terms and conditions of this ARTICLE VII or the Supply Agreement.  In such
event, the JSC shall immediately establish a joint manufacturing subcommittee
with an equal number of senior manufacturing personnel from each Party (“JMC”)
to address the issue, including locating one or more alternative suppliers or
manufacturing sites to increase production and identifying other actions
necessary to resolve the issue.  The JMC shall determine appropriate measures to
prevent any shortage of supply and shall promptly implement such measures.  In
any such event Angioblast shall allocate the quantities of such Product that
Angioblast has in inventory, and that Angioblast is able to produce, on a
reasonable worldwide basis (based upon sales history and realistic forecasted
demand), so that Cephalon receives its portion.  In any event, both Parties
agree to respond with the level of speed and diligence commensurate with the
severity of the problem.

 

7.8           Back-Up Manufacturing Right.  If, despite the foregoing measures
undertaken by the Parties pursuant to Sections 7.6 and 7.7 above, Angioblast, as
a result of its failure to use commercially reasonable efforts, is unable to
supply quantities of the [**], as applicable, ordered by Cephalon and accepted
by Angioblast for commercial sale in accordance with the terms and conditions of
the Supply Agreement (once executed) and such inability interrupts or is likely
to interrupt Cephalon’s ability to meet the market demand for the applicable
Products (a “Supply Failure”), then Cephalon shall have the right to qualify a
Third Party back-up contractor manufacturer, to which Angioblast has no
reasonable objection (each, a “CMO”) for such Product for commercial supply in
the Territory and to have its and its Affiliates’ and Marketing Partners’
requirements for such Product manufactured and supplied to Cephalon for
commercial sale in the Territory for the remaining Term of the Agreement.  If
Cephalon so elects to exercise its rights under this Section 7.8, then Cephalon
shall identify and qualify a CMO, and Angioblast shall have the right to
participate in and approve such qualification therefor, not to be unreasonably
withheld, conditioned or delayed.  Upon Angioblast’s approval of such CMO,
Angioblast shall transfer (or

 

--------------------------------------------------------------------------------

**                               Portions of the Exhibit have been omitted and
have been filed separately pursuant to an application for confidential treatment
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------

 

cause its existing contract manufacturer to transfer) all relevant Data and
other Know-How related to the manufacture and supply of such Product to such CMO
in accordance with the provisions set forth in Exhibit 7.8.  Upon completion of
such transfer of Data and other Know-How, Angioblast shall no longer have the
obligations to supply the requirements for such Product for commercial sale as
provided for under this ARTICLE VII and the Supply Agreement.  This Section 7.8
shall be the sole obligation of Angioblast and the sole remedy of Cephalon for a
failure to supply any commercial requirements of the Products as set forth in
this ARTICLE VII and the Supply Agreement if such exercise is prior to the
expiration of Angioblast’s right to terminate pursuant to Section 13.3(a) or
13.3(b), as applicable.  If Cephalon so elects to exercise its rights under this
Section 7.8, Cephalon shall not [**]; provided, however, that if Angioblast’s
right to terminate pursuant to Section 13.3(a) or 13.3(b), as applicable, has
expired, then Cephalon shall [**]. For clarity, such payments shall be made on
calendar quarterly basis in arrears consistent with the reconciliation process
as provide for under Exhibit 6.3 and provide reports with respect to such sales
as set forth under ARTICLE VI and otherwise in accordance with ARTICLE VI.

 

ARTICLE VIII
CONFIDENTIALITY

 

8.1           Confidential Information.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the Parties, each
Party agrees that it shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as provided for in this
Agreement any Confidential Information furnished to it by the other Party
pursuant to this Agreement.  The confidentiality and non-use obligations set
forth above shall terminate [**] except with respect to any Confidential
Information that constitutes a trade secret under applicable Law.  In any event,
the confidentiality and non-use obligations set forth above shall not apply with
respect to any portion of the other Party’s Confidential Information that the
receiving Party can demonstrate by competent written proof:

 

(a)           was already known to the receiving Party or its Affiliate, other
than under an obligation of confidentiality, at the time of disclosure by the
disclosing Party;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure by the disclosing Party;

 

(c)           becomes generally available to the public or otherwise part of the
public domain after its disclosure by the disclosing Party, other than through
any act or omission of the receiving Party in breach of this Agreement;

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

(d)           is disclosed to the receiving Party or its Affiliate by a Third
Party who has a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the disclosing Party; or

 

(e)           is independently discovered or developed by employees or
contractors of the receiving Party or its Affiliate who have not actually
received or have no actual knowledge of the other Party’s Confidential
Information.

 

8.2           Authorized Disclosure.  Each Party may disclose Confidential
Information belonging to the other Party to the extent such disclosure is
reasonably necessary in the following situations:

 

(a)           Prosecuting and Maintaining Patents in accordance with
Section 9.2;

 

(b)           complying with the requirement of Regulatory Authorities with
respect to filing for, obtaining and maintaining Marketing Approval for the
Products in accordance with this Agreement (including conducting Development of
the Products);

 

(c)           prosecuting or defending litigation as contemplated by, or arising
out of, this Agreement;

 

(d)           complying with applicable Laws and regulations promulgated by
security exchanges, court order or administrative subpoenas or orders or
otherwise submitting information to tax or other governmental authorities;

 

(e)           disclosure to its or its Affiliates’ employees, agents,
consultants, advisors (including financial advisors, lawyers and accounts) and
contractors (and Marketing Partners in the case Cephalon and other licensees or
sublicensees in the case of Angioblast), in each case only on a need-to-know
basis for the sole purpose of performing its or its Affiliates’ obligations or
exercising its or its Affiliates’ rights under this Agreement, provided that in
each case the recipient of such Confidential Information are bound by written
obligations of confidentiality and non-use at least as equivalent in scope as
those set forth in this ARTICLE VIII prior to any such disclosure; and

 

(f)            disclosure to existing and potential investors, merger partners
or acquirors, including their respective consultants and professional advisors
(including financial advisors, lawyers and accounts), solely on a need-to-know
basis in order to evaluate an actual or potential investment, acquisition or
similar business transactions; and provided that in connection with such
disclosure, the disclosing Party shall inform each disclosee of the confidential
nature of such terms and cause each disclosee to treat such information as
confidential consistent with the nature of the Confidential Information so
disclosed.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to clause (i),
(ii) or (iv) of this Section 8.2, it shall promptly notify the other Party of
such required disclosure and shall use reasonable efforts to obtain, or to
assist the other Party in obtaining, a protective order or confidential
treatment limiting or preventing the required disclosure, and disclose only the
minimum information necessary for such disclosure; provided that such
Confidential Information disclosed accordingly shall only lose its
confidentiality protection for purposes of such disclosure.  In any event, each
Party agrees to take all reasonable action to avoid disclosure of Confidential
Information of the other Party hereunder.

 

8.3           Prior Non-Disclosure Agreements.  Upon execution of this
Agreement, the terms of this ARTICLE VIII shall supersede the Prior
Confidentiality Agreement in their entirety.

 

8.4           Publicity; Terms of Agreement.

 

(a)           General.  Each of the Parties agrees not to disclose to any Third
Party the terms and conditions of this Agreement without the prior approval of
the other Party, except to advisors (including financial advisors, attorneys and
accountants), potential and existing investors, financial or commercial
partners, merger partners and acquirers and others on a need-to-know basis, in
each case under circumstances that reasonably protect the confidentiality
thereof, or as otherwise provided in the special authorized disclosure
provisions set forth below in this Section 8.4.  The Parties shall make a joint
public announcement of the execution of this Agreement, such public announcement
to be mutually agreed by the Parties within two (2) Business Days of the
Effective Date and released promptly thereafter by the Parties in a coordinated
manner.

 

(b)           Future Releases.  After release of such press release, if either
Party desires to make a public announcement concerning the material terms of
this Agreement, such Party shall give reasonable prior advance notice of the
proposed text of such announcement to the other Party for its prior review and
approval (except as otherwise provided herein), such approval not to be
unreasonably withheld or delayed.  A Party commenting on such a proposed press
release shall provide its comments, if any, within two (2) Business Days after
receiving the press release for review.  To the extent required by applicable
Laws, including regulations promulgated by applicable securities exchange, each
Party shall have the right to make a press release announcing the achievement of
each milestone under this Agreement as it is achieved, and the achievements of
Marketing Approvals in the Territory as they occur, subject only to the review
procedure set forth in the preceding sentence.  In relation to a Party’s review
of such an announcement, such Party may make specific, reasonable comments on
such proposed press release within the prescribed time for commentary, but shall
not withhold its consent to disclosure of the information that the relevant
milestone has been achieved and triggered a payment hereunder.  Neither Party
shall be required to seek the permission of the other Party to repeat any
information regarding the terms of this

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

Agreement that has already been publicly disclosed by such Party, or by the
other Party, in accordance with this Section 8.4, provided that such information
remains accurate as of such time.

 

(c)           Regulatory Disclosures.  The Parties acknowledge that a Party may
at some point in time be obligated to file a copy of this Agreement with
applicable governmental authorities having regulatory authority over such Party
securities or the exchange thereof.  In such case, such Party shall be entitled
to make such a required filing, provided that it requests confidential treatment
of the commercial terms and sensitive technical terms hereof to the extent such
confidential treatment is reasonably available to such Party and permitted by
such governmental authority.  In the event of any such filing, such Party will
provide the other Party with a copy of the Agreement marked to show provisions
for which the filing Party intends to seek confidential treatment and shall
reasonably consider and incorporate the other Party’s comments thereon to the
extent consistent with the legal requirements governing redaction of information
from material agreements that must be publicly filed.  The other Party will as
promptly as practical provide any such comments.  The other Party recognizes
that applicable Laws, including regulations promulgated by applicable
governmental authorities, to which the filing Party is and may become subject to
may require the filing Party to publicly disclose certain terms of this
Agreement that the other Party may prefer not be disclosed, and that the filing
Party is entitled hereunder to make such required disclosures to the minimum
extent necessary to comply with such Laws.

 

8.5           Technical Publications.  Neither Party may publish peer reviewed
manuscripts, or give other forms of public disclosure such as abstracts and
presentations, of data or results of activities under this Agreement with
respect to Products for use in the Field in the Territory, without the
opportunity for prior review by the other Party, except to the extent required
by applicable Laws.  A Party seeking publications shall provide the other Party
the opportunity to review and comment on any proposed manuscripts or
presentations which relate to any Product at least sixty (60) days prior to
their intended submission for publication or presentation.  The other Party
shall provide the Party seeking publication with its comments in writing, if
any, within thirty (30) Business Days after receipt of such proposed manuscripts
or presentations.  The Party seeking publication shall consider in good faith
such comments thereto provided by the other Party and shall remove from the
proposed manuscripts or presentations any and all of the other Party’s
Confidential Information at the request of such other Party.  In addition, the
Party seeking publication shall delay the submission for a period up to ninety
(90) days in the event that the other Party can demonstrate reasonable need for
such delay, including the preparation and filing of a Patent application.  If
the other Party fails to provide its comments to the Party seeking publication
within such thirty (30) Business Day period, such other Party shall be deemed
not to have any comments, and the Party seeking publication shall be free to
publish in accordance with this Section 8.5 after the sixty (60) day period has
elapsed.  The Party seeking publication shall provide the other Party a copy of
the manuscript or presentation at the time of the submission.  The Party seeking
publication shall not have the right to publish or present the other Party’s
Confidential Information without prior written consent of the other Party,

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

except as expressly permitted in this Agreement.  The contribution of each Party
shall be noted in all publications or presentations by acknowledgment or
co-authorship, whichever is appropriate.

 

8.6           Equitable Relief.  Each Party acknowledges that its breach of this
ARTICLE VIII may cause irreparable harm to the other Party, which cannot be
reasonably or adequately compensated in damages in an action at law.  By reasons
thereof, each Party agrees that the other Party shall have the right to seek, in
addition to any other remedies it may have under this Agreement or otherwise,
preliminary or permanent injunctive and other equitable relief to prevent or
curtail any actual breach of the obligations relating to Confidential
Information set forth in this ARTICLE VIII by such Party.

 

ARTICLE IX
INTELLECTUAL PROPERTY

 

9.1           Ownership.

 

(a)           General.  As between the Parties and subject to the terms and
conditions of this Agreement, all right, title and interest to inventions and
other subject matter conceived or created or first reduced to practice in
connection with this Agreement (together with all intellectual property rights
therein) (“Inventions”) (i) by Persons acting on behalf of Angioblast,
independently of Persons acting by or on behalf of Cephalon, shall be owned by
Angioblast, (ii) by Persons acting on behalf of Cephalon, independently of
Persons acting on behalf of Angioblast, shall be owned by Cephalon and (iii) by
Persons acting on behalf of Angioblast and Cephalon shall be jointly owned by
Angioblast and Cephalon.  Except as expressly provided in this Agreement, it is
understood that neither Party shall have any obligation to obtain any approval
of nor pay a share of the proceeds to the other Party to practice, enforce,
license, assign or otherwise exploit such jointly-owned Inventions, and each
Party hereby waives any right it may have under the Laws of any country to
require such approval or sharing.  Notwithstanding anything to the contrary in
this Agreement, neither Party is obligated to assign any title or interest in
inventions and other subject matter (together with all intellectual property
rights therein) conceived or created or first reduced to practice before the
Effective Date.

 

(b)           Improvements.  Notwithstanding Section 9.1(a), any and all
Inventions that are conceived or created or first reduced to practice by Persons
acting on behalf of Cephalon or its Marketing Partners in connection with this
Agreement (i) comprising a modification or enhancement of or to a Product or the
manufacture, use or formulation thereof; or (ii) enabled by use of the
Confidential Information of Angioblast and in each case, all intellectual
property rights therein and thereto (“Improvements”) shall be owned solely by
Angioblast.  Cephalon agrees to assign and hereby assigns to Angioblast all its
rights, title and interests in and to such Improvements, and shall cause its
Marketing Partners, as applicable, to do the same.  Cephalon shall promptly
notify

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

Angioblast of any such Improvements and disclose to Angioblast any Data or other
Know-How related to such Improvements.

 

(c)           Further Assurances.  Cephalon agrees to execute such documents,
render such assistance, and take such other action as Angioblast may reasonably
request, to apply for, register, perfect, confirm, and protect Angioblast’s
rights in all such Improvements.  Cephalon agrees that if Angioblast is unable
because of Cephalon’s unavailability, dissolution or incapacity, or for any
other reason, to secure Cephalon’s signature to apply for or to pursue any
application for any Patents or copyright registrations covering, in whole or in
part, Improvements assigned to Angioblast under Section 9.1(b), then Cephalon
hereby irrevocably designates and appoints Angioblast and its duly authorized
officers and agents as Cephalon’s agent and attorney in fact, to act for, and in
Cephalon’s behalf and stead, to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
Patents and copyright registrations thereon with the same legal force and effect
as if executed by Cephalon.

 

9.2           Prosecution and Maintenance of Patents.

 

(a)           Angioblast Patents.  As between the Parties, Angioblast shall
control, in its discretion, the Prosecution and Maintenance of all Angioblast
Patents within the Territory; provided that Angioblast agrees to: (i) keep
Cephalon reasonably informed with respect to such activities; (ii) consult in
good faith with Cephalon regarding such matters and consider all Cephalon’s
comments with respect thereto in good faith; and (iii) with respect to any
Angioblast Patent that [**] a Product for use in the Field in the Territory (a
“Specific Angioblast Patent”), incorporate any reasonable comments provided by
Cephalon to Angioblast in any filings or responses made to any patent authority
provided by Cephalon to Angioblast in a reasonable amount of time in advance of
submitting such filings or responses.  If Angioblast determines not to file any
Patent, or to abandon any Patent, within the Angioblast Patents within the
Territory, as applicable, Angioblast shall provide Cephalon with written notice
at least sixty (60) days (or if less, as long as reasonably practicable) prior
to taking such action, or the date on which such abandonment would become
effective.  In such event, Cephalon shall have the right, at its option, to
control the Prosecution and Maintenance of such Angioblast Patent, [**] in
Angioblast’s name within the Territory; provided that Cephalon shall have the
right to [**] for the Prosecution and Maintenance of such Angioblast Patent
against any Transfer Payments.  In such case, Cephalon shall keep Angioblast
reasonably informed of its activities with respect to such Prosecution and
Maintenance.

 

(b)           Joint Patents.  Without limiting any rights under this
Section 9.2(b), prior to the filing of any Patent claiming Inventions that are
jointly owned pursuant to Section 9.1(a) above (any, a “Joint Patent”), the
Parties shall agree on a strategy for the Prosecution and Maintenance thereof,
including the particular countries to file for a Patent and scope of the claims
to be filed and each Party agrees to take all reasonable action to cooperate
fully in this regard.  Each Party shall bear

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

[**] in connection with such activities as they are incurred, provided that if
either Party provides the other Party with sixty-(60) days written notice
specifying that it no longer desires to bear such costs and expenses with
respect to a particular Joint Patent, then upon the other Party’s receipt of
such notice, such notifying Party shall not be responsible for any further costs
or expenses under this Section 9.2(b) related to any such Joint Patent; provided
however that such notifying Party shall be responsible for any costs and
expenses incurred up to and as of the date the other Party receives such notice,
and all right, title and interest in and to such Joint Patent (together with any
Patents issuing thereon or therefrom) shall be and is hereby assigned, without
further consideration, to the other Party (subject to the rights granted under
Sections 2.1 and 2.2 above).

 

(c)           Cooperation.  Each Party shall cooperate with the other Party in
connection with all activities relating to the Prosecution and Maintenance of
the Angioblast Patents undertaken by such other Party pursuant to this
Section 9.2, including:  (a) making available in a timely manner any documents
or information such other Party reasonably requests to facilitate such other
Party’s Prosecution and Maintenance of the applicable Patents pursuant to this
Section 9.2; and (b) if and as appropriate, signing (or causing to have signed)
all documents relating to the Prosecution and Maintenance of any applicable
Patents by such other Party.  Each Party shall also promptly provide to the
other Party all information reasonably requested by such other Party with regard
to such Party’s activities pursuant to this Section 9.2.

 

9.3           Enforcement.

 

(a)           Notice.  In the event that either Party reasonably believes that
any Angioblast Patent within the Territory is being infringed by a Third Party,
or is subject to a declaratory judgment action arising from such infringement,
such Party shall promptly notify the other Party.

 

(b)           Initiating Enforcement Actions.  Angioblast shall have the initial
right (but not the obligation), at its own expense, to enforce the Angioblast
Patents against any infringement of any Angioblast Patents with respect to the
manufacture, sale or use within the Territory of a product for use in the Field
(an “Infringing Product”), or to defend any declaratory judgment action arising
from such infringement, within the Territory (for purposes of this Section 9.3,
an “Enforcement Action”) provided, however, that Cephalon may participate in
such Enforcement Action at its own expense.  In the event that Angioblast fails
to initiate an Enforcement Action under this Section 9.3(b) within [**] days in
accordance with the Patient Protection and Affordable Care Act of a request by
Cephalon to initiate such Enforcement Action in other circumstances, Cephalon
may initiate an Enforcement Action against such infringement, at its own
expense, with Angioblast’s consent, not to be unreasonably withheld, conditioned
or delayed.  For clarity, it will not be unreasonable for Angioblast to withhold
such consent if such Enforcement Action could likely result in such Angioblast
Patent being held unpatentable or unenforceable.  In such case, Angioblast shall
cooperate in such Enforcement Action at Cephalon’s expense.  In any event, each
Party agrees to

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

keep the other Party hereto reasonably informed of all material developments in
connection with any Enforcement Action and each Party may provide input and
comments related to the strategy for any Enforcement Action and the other Party
shall consider such input and comments in good faith.  Each Party agrees not to
settle any Enforcement Action, or make any admissions or assert any position in
any Enforcement Action, in a manner that would have a material adverse affect on
the other Party’s rights or interests in any Angioblast Patent or Product for
use in the Field in the Territory, without the prior written consent of the
other Party, which shall not be unreasonably withheld, conditioned or delayed.

 

(c)           Initiating Other Enforcement Actions.  In addition to
Section 9.3(b) above, Angioblast shall have the sole and exclusive right (but
not the obligation), at its own expense, to enforce the Angioblast Patents
against any infringement of any Angioblast Patents with respect to the
manufacture, sale or use within the Territory of a product other than an
Infringing Product (“Other Infringing Product”), or to defend any declaratory
judgment action arising from such infringement, within the Territory (for
purposes of this Section 9.3(c), an “Other Enforcement Action”); provided that
Cephalon may request that Angioblast initiate an Other Enforcement Action to
enforce the Angioblast Patents against an infringement by a Third Party in a
country within the Territory that has a commercially significant impact on the
sales of the Products in such country within the Territory, and Angioblast upon
such request will reasonably consider initiating such Other Enforcement Action,
or granting Cephalon the right to bring such Other Enforcement Action, and will
not unreasonably deny such request, taking into consideration the effect or
likely effect of the sales of such Other Infringing Product on the sales of such
Products and Angioblast’s obligations to Third Parties.

 

(d)           Cooperation.  In addition to each Party’s right to participate and
provide input and comments on any Enforcement Actions pursuant to
Section 9.3(b), the Party initiating or defending any action pursuant to this
Section 9.3 shall keep the other Party reasonably informed of the progress of
any such action.  In addition, the Parties shall assist one another and
cooperate in any such action at the other’s reasonable request and expense
(including joining as a party plaintiff to the extent necessary to bring or
maintain such action).

 

(e)           Recoveries.  Any damages or other monetary awards recovered from
an Enforcement Action within the Territory shall be allocated first to reimburse
the costs and expenses of the Party who initiates the Enforcement Action and, if
the other Party joins as a party plaintiff, then the unreimbursed costs and
expenses of the other Party.  Any amounts remaining shall be [**].  For clarity,
as between the Parties, all amounts received in connection with or allocated to
an Other Enforcement Action shall inure to the benefit and be retained by
Angioblast.

 

9.4           Third Party Infringement Claims.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

(a)           Notice.  If any Product manufactured, used or sold by or on behalf
of a Party, becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent granted by a jurisdiction in the Licensed Territory
(any such claim or assertion, a “Defensive Action”), the Party first having
notice of the Defensive Action shall promptly notify the other Party.  Without
limiting the rights of the Parties in Section 9.4(b) below, the Parties shall
promptly agree on and enter into a joint defense agreement wherein such Parties
agree to their shared, mutual interest in the outcome of such potential dispute
(any, a “Joint Defense Agreement”), and thereafter, the Parties shall promptly
meet to consider the Defensive Action and the appropriate course of action.

 

(b)           Control.  The Party subject to such Defensive Action shall have
the right to direct and control the defense thereof; provided, however, that the
other Party may participate in the defense and/or settlement thereof at its own
expense with counsel of its choice.  Notwithstanding the foregoing, the
provisions of Section 9.3 shall govern the right of a Party subject to such
Defensive Action to assert a counterclaim of infringement of any Angioblast
Patent or Joint Patent in connection with such Defensive Action.  In any event,
each Party agrees to keep the other Party hereto reasonably informed of all
material developments in connection with any such Defensive Action.  Each Party
agrees not to settle any Defensive Action, or make any admissions or assert any
position in any Defensive Action, in a manner that would materially adversely
affect the Products or the manufacture, use or sale of the Products for the
Field in the Territory, without the prior written consent of the other Party,
which shall not be unreasonably withheld or delayed; provided that any
determination to acquire a license or other rights under any Patent asserted in
such Defensive Action shall be governed by Section 9.5 below.  Without limiting
the foregoing, each Party shall be responsible for [**] Costs incurred by a
Party as a result of such Defensive Action.  As used herein, “Costs” shall mean
out-of-pocket costs incurred by a Party, including reasonable attorney’s fees,
damages and other liabilities that are part of any final judgment awarded
against such Party, and any amounts paid by such Party in a settlement of the
action (except for any payments to a Third Party as a result of acquiring a
license or other rights under the Patent asserted in such Defensive Action
pursuant to Section 9.5 below and either Party’s exercise of such rights under
such Patents, which payments shall be shared by the Parties in accordance with
Section 9.5 below).

 

9.5           Third Party Technology.

 

(a)           Third Party Technology.  If a Party identifies (or if a Third
Party notifies a Party of) any Patent owned or controlled by a Third Party that
it reasonably believes Covers the Development, Commercialization, other use or
manufacture (including processing) of any Product for use in the Field in the
Territory, then such Party (the “Noticing Party”) shall provide notice of such
Third Party’s Patent to the other Party (the “Noticed Party”) through the
Noticed Party’s members on the JSC.  In addition, the Noticing Party shall
disclose to the Noticed Party through its members on the JSC other relevant
information with respect to such Third Party Patent in the Noticing Party’s
control; provided that prior to the disclosure of such information, the Parties
shall

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

enter into a joint interest agreement in order to protect the attorney-client
and other similar privileges and confidentiality with respect to such matters on
standard and customary terms and conditions (any, a “Joint Interest
Agreement”).  In such case, the JSC shall promptly (and in no case later than
thirty (30) days after the date of such notice) meet to determine the
appropriate strategy(ies) with respect to such Third Party Patent (including
seeking appropriate licenses or other rights or developing appropriate work
arounds with respect thereto).  In the event the JSC agrees to seek a license or
other right under such Patent from the Third Party, Angioblast shall take the
lead with respect thereto; however, it shall keep Cephalon reasonably informed
with respect to the negotiation of any such license or right including notifying
Cephalon in advance of meetings with such Third Party and allow Cephalon to
reasonably participate therein.  Additionally, Angioblast shall provide Cephalon
a copy of any proposed agreement with respect to such Patent prior to its
execution for its review and comment, and Angioblast will consider such comments
in good faith.  Angioblast shall ensure that under any such agreement it will
Control (in accordance with Section 1.19) such Patent so that such Patent shall
be an Angioblast Patent for purposes of this Agreement.  Each Party shall be
responsible[**] of all amounts payable to such Third Party as a result of
Angioblast’s entering into such license agreement or either Party’s exercise of
any rights under such Patents (including any milestones and royalties) in
accordance with the terms and conditions of this Agreement.

 

(b)           Dispute.  If the JSC disagrees as to whether any such Third Party
Patent Covers the Development, Commercialization, other use or manufacture
(including processing) of any Product for use in the Field in the Territory or
whether to develop appropriate work arounds with respect thereto, then the
Parties shall resolve any such dispute in accordance with this
Section 9.5(b) (notwithstanding ARTICLE XIV below).  Accordingly, the Parties
shall a promptly refer such dispute to an independent patent attorney appointed
by the JSC, which attorney has at least fifteen years of experience in
pharmaceutical product development.  If the JSC cannot select such an attorney
by consensus, then the Noticed Party shall promptly provide the Noticing Party a
list of at least five (5) such patent attorneys meeting such qualifications with
their curriculum vitae describing their qualifications, and the Noticing Party
shall select one (1) from such list.  Such selected patent attorney shall, after
reasonable investigation and review, render a written decision selecting one or
the other Party’s position on the matter, which decision shall be binding upon
the JSC in determining an appropriate strategy with respect to such Third Party
Patent under Section 9.5(a) above.  Without limiting the foregoing, the Parties
and the selected patent attorney shall use good faith efforts to complete the
dispute resolution process within thirty (30) days of the appointment of the
patent attorney.  Each Party shall pay its own expenses in connection with the
dispute resolution procedures set forth in this Section 9.5(b), provided, that
the fees, costs, and expenses of the selected patent attorney shall be borne by
the Party against whom the decision is made.

 

(c)           For purposes of this Section 9.5, “Cover” means, with respect to
particular claim of a Patent, that the manufacture, use, sale, offer for sale or
importation of particular subject

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

40

--------------------------------------------------------------------------------

 

matter infringes (either direct or contributory) or induces the infringement of
such claim.  For clarity, Cover includes with respect to pending claims, that
the manufacture, use, sale, offer for sale or importation of particular subject
matter would likely so infringe if such claim were to issue.

 

9.6           Patent Marking.  The JSC shall establish, on a country-by-country
basis, any requirements for marking patented Products to be sold or distributed
pursuant to this Agreement as the then-current Commercialization Plan
contemplates launch of such Product in such country within the Territory;
provided that Cephalon agrees to mark, and have its Affiliates and Marketing
Partners mark, all patented Products they sell or distribute pursuant to this
Agreement in the same manner as Cephalon marks, and has its Affiliates and Third
Party partners mark, its other products of similar nature and commercial
potential in accordance with the applicable patent statutes or regulations in
the country or countries of sale thereof.

 

ARTICLE X
TRADEMARKS

 

10.1         General.  Cephalon shall have the sole right to determine the
trademarks, trade dress, style of packaging, labeling and the like with respect
to the Commercialization of Products in the Field in the Territory (such
trademarks used or intended for use by Cephalon with the Products (except the
Existing Mark), including representations thereof in any language, the “Product
Marks”).  Unless otherwise agreed, Cephalon shall have the sole right (but not
the obligation) to register and enforce (and retain all recoveries therefrom)
the Product Marks, at its own expense, in the Territory.  For clarity, Cephalon
shall have the right in accordance with the license set forth in Section 10.3 to
use the Existing Mark in connection with its Commercialization of Cardiovascular
Products in the Cardiovascular Field in the Territory.

 

10.2         Angioblast Logos.  Cephalon hereby agrees (and shall cause its
Affiliates and Marketing Partners) to the extent allowable under applicable Law
to include on all labels of and package inserts and marketing materials for
Products sold by or under authority of Cephalon to include Angioblast’s trade
name and logo, collectively, the “Angioblast Logos”).  It is understood that the
size and placement of the Angioblast Marks shall be consistent with Cephalon’s
practices with respect thereto, or, if Cephalon is not then including Third
Party logos, current pharmaceutical industry practices for similarly situated
Third Party logos.  Unless otherwise agreed, Angioblast shall have the sole
right (but not the obligation) to register and enforce the Angioblast Logos, at
its own expense.

 

10.3         Grant of License.  Subject to the terms and conditions of this
Agreement, Angioblast hereby grants to Cephalon (a) an exclusive license to use
the Existing Mark in each country of the

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

Territory for the packaging, marketing, distributing, sale and promotion of the
Cardiovascular Products for use in the Cardiovascular Field and (b) a
non-exclusive license to use the Angioblast Logos in each country of the
Territory for the packaging, marketing, distributing, sale and promotion of the
Products for use in the Field, in each case accordance with this Agreement.  The
ownership and all goodwill from the use of the Existing Mark and Angioblast
Logos shall vest in and inure to the benefit of Angioblast.  Cephalon shall
ensure that use of the Existing Mark and Angioblast Logos is consistent with
high levels of business professionalism, product standards and Cephalon’s use of
its own trademarks.  Notwithstanding anything herein to the contrary, upon
Angioblast’s written request, Cephalon, its Affiliates and Marketing Partners
agree to cease the use of the Angioblast Logos; provided that (i) Cephalon, its
Affiliates and Marketing Partners may continue to use any labels, package
inserts and marketing materials in existence or on order as of the receipt of
such notice and (ii) in such case, Cephalon’s obligation to include the
Angioblast Logos on labels, package inserts and marketing materials for
Product(s) shall terminate.

 

10.4         Registration of Trade Marks.  Angioblast shall have the right (but
not the obligation) to file, register and maintain, for the Term, at
Angioblast’s expense, appropriate registrations for the Existing Mark in each
country of the Territory, as requested by Cephalon, in which Products are or
will be sold.  Such registrations for the Existing Mark shall be obtained in
Angioblast’s name, to the extent permitted by applicable Law in each country
within the Territory.  In the event Angioblast elects not to file, register or
maintain appropriate registrations for the Existing Mark in a country within the
Territory in which Products are or will be sold, Angioblast shall provide
Cephalon with written notice of such election within such reasonable time period
necessary to preserve such right to file, register or maintain such
registrations for the Existing Mark, and Cephalon shall have the right, at its
option and expense, to file, register or maintain such registrations for the
Existing Mark in such country on behalf of Angioblast, in Angioblast’s name, to
the extent permitted by applicable Law in such country.

 

10.5         Ownership.  As between the Parties, Angioblast shall own, and is
hereby assigned, all right, title and interest in and to (a) the Existing Mark
and the Angioblast Logos throughout the Territory and (b) Cephalon shall own,
and is hereby assigned all right, title and interest in and to the Product Marks
throughout the Territory.

 

10.6         Recordation of Licenses.  In those countries where a trademark
license must be recorded, Angioblast will provide to Cephalon, on Cephalon’s
written request, a separate trademark license for the Existing Mark and
Angioblast Logos and Cephalon will arrange for the recordation of such trade
mark license with the appropriate governmental agency, at Cephalon’s expense,
promptly following receipt of such license from Angioblast.  Cephalon shall
cooperate in the preparation and execution of such documents.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

42

--------------------------------------------------------------------------------


 

10.7         Approval of Packaging and Promotional Materials.  Cephalon shall
submit representative promotional materials, packaging and Products displaying
the Product Marks and/or Angioblast’s trade name to Angioblast for Angioblast’s
review and approval (which approval shall not be unreasonably withheld,
conditioned or delayed) prior to the first use of such promotional materials,
packaging or Products and prior to any subsequent change or addition to such
promotional materials, packaging or Product; provided that if Angioblast has not
responded within thirty (30) days after the submission of such promotional
materials, packaging or Product, Angioblast’s approval will be deemed to have
been received.

 

ARTICLE XI
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

11.1        General Representations.  Each Party hereby represents and warrants
to the other Party as of the Effective Date as follows:

 

(a)           Duly Organized.  Such Party is a corporation duly organized,
validly existing and is in good standing under the laws of the jurisdiction of
its incorporation, is qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the conduct of its business or
the ownership of its properties requires such qualification and failure to have
such would prevent such Party from performing its obligations under this
Agreement; and

 

(b)           Due Execution; Binding Agreement.  This Agreement is a legal and
valid obligation binding upon such Party and enforceable in accordance with its
terms.  The execution, delivery and performance of this Agreement by such Party
have been duly authorized by all necessary corporate action and do not and will
not:  (i) require any consent or approval of its stockholders; (ii) to such
Party’s actual knowledge, violate any Law, order, writ, judgment, decree,
determination or award of any court, governmental body or administrative or
other agency having jurisdiction over such Party; nor (iii) conflict with, or
constitute a default under, any agreement, instrument or understanding, oral or
written, to which such Party is a party or by which it is bound.  It has the
full right and authority to grant the rights as provided herein and not
previously granted any right, license or interest that is in conflict with the
rights granted to the other Party under this Agreement.

 

11.2        Representations and Warranties of Angioblast.  Angioblast
represents, warrants to Cephalon that, as of the Effective Date:

 

(a)           it has not received any written notice of any threatened claims of
litigation seeking to invalidate or otherwise challenge the [**] or its rights
therein;

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

43

--------------------------------------------------------------------------------


 

(b)           to its Knowledge, there is no actual, pending, alleged or
threatened (in writing) infringement, misappropriation or other unauthorized use
by a Third Party of any of the [**] or the [**];

 

(c)           to its Knowledge, the issued [**] are valid and subsisting, and,
to its Knowledge, there are no pending or threatened (in writing) interference,
re-examination, opposition or cancellation proceedings involving the [**];

 

(d)           [**], Angioblast owns all right, title and interest in or licenses
to each of the [**] identified in Exhibit 1.5 and of the [**] including the
Patents [**].  By way of example and not by way of limitation, Angioblast
represents and warrants that [**];

 

(e)           Angioblast owns all right, title and interest in and to [**] as of
the Effective Date to select for MPCs;.

 

(f)            Angioblast has not received any formal or informal notice (in
writing) of any claim that making, using, selling or importing (or having a
Third Party conduct those activities) a [**] infringes, misappropriates or
otherwise use without authorization any intellectual property right, including
Patents, of any Third Party and, to the Knowledge of Angioblast, there is no
basis for any such claim;

 

(g)           To its Knowledge, there are no written contracts, agreements,
assignments and indemnities that affect Angioblast’s ownership of or ability to
license (according to the terms herein), prosecute and/or enforce, any [**] to
Cephalon in accordance with the terms and conditions hereof.  By way of example
and not by way of limitation, Angioblast represents and warrants that to its
Knowledge, [**] and also to its Knowledge that [**];

 

(h)           All registrations for [**] are in force, all applications to
register Angioblast Patents are pending and all associated fees therefor are
current;

 

(i)            To its Knowledge, Angioblast has the sole and exclusive right to
bring actions for infringement or unauthorized use of the [**];

 

(j)            To its Knowledge, Angioblast is not in breach of any agreement
affecting Angioblast’s ownership of or ability to license (according to the
terms herein), prosecute and/or enforce, as applicable, the [**];

 

(k)           To its Knowledge, the subject matter of [**] have not been
developed or otherwise invented using any funding or other resources provided by
any governmental or regulatory authority or institution of higher education that
would prevent Angioblast from granting to Cephalon the rights under the [**]
according to the terms herein;

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

44

--------------------------------------------------------------------------------


 

(l)            [**];

 

(m)          Angioblast has entered into agreements with employees, agents and
other Third Parties sufficient to maintain the confidentiality of the [**]
consistent with customs in the biopharmaceutical industry.  There is no breach
or violation by Angioblast under, and, to the Knowledge of Angioblast, no breach
or violation by any other party to, any such agreement that would have a
material adverse affect on the value of the [**] (in its entirety).  Angioblast
has taken adequate steps to prevent the unauthorized disclosure or use of all
[**] consistent with customs in the biopharmaceutical industry, and to the
Knowledge of Angioblast, all disclosure of such [**] has been made solely
pursuant to written confidentiality agreements governing the use and disclosure
thereof, except to the extent Angioblast was or is required to disclose such
[**] in connection with making filings with any governmental or regulatory
authority or would otherwise not have a material adverse effect on the value of
the [**] (in its entirety);

 

(n)           [**];

 

(o)           [**]; and

 

(p)           [**].

 

11.3        Representations and Warranties of Cephalon.  Cephalon represents and
warrants to Angioblast that, as of the Effective Date, it has the full right and
authority to grant the rights granted herein.

 

11.4        DISCLAIMER.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF
ANY KIND EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OR VALIDITY
OF ANY PATENTS ISSUED OR PENDING.

 

ARTICLE XII
INDEMNIFICATION

 

12.1        Indemnification by Cephalon.  Cephalon shall indemnify and hold
harmless each of Angioblast and its Affiliates and the respective directors,
officers and employees of such entities and the respective successors and
assigns of any of the foregoing (the “Angioblast Indemnitees”), from and against
any and all liabilities, damages, penalties, fines, costs and expenses
(including, reasonable attorneys’ fees and other expenses of litigation)
(collectively, “Liabilities”) from any claims, actions, suits or proceedings
brought by a Third Party (a “Third Party Claim”) incurred by any Angioblast
Indemnitee arising from or occurring as a result of: (a) the development,

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

manufacture, storage, handling, use, marketing, distribution, offer for sale,
sale or promotion of the Products by or on behalf of Cephalon, its Affiliates or
Marketing Partners; (b) any material breach of any representations, warranties
or covenants given by Cephalon in ARTICLE XI above; or (c) the gross negligence
or intentional misconduct of a Cephalon Indemnitee.  Cephalon’s obligation to
indemnify the Angioblast Indemnitees pursuant to this Section 12.1 shall not
apply to the extent any such Liabilities arise from: (i) the gross negligence or
intentional misconduct of any Angioblast Indemnitee; or (ii) any breach by
Angioblast of this Agreement.

 

12.2         Indemnification by Angioblast.  Angioblast shall indemnify and hold
harmless each of Cephalon, its Affiliates and Marketing Partners and the
respective directors, officers and employees of Cephalon, its Affiliates and
Marketing Partners and the respective successors and assigns of any of the
foregoing (the “Cephalon Indemnitees”), from and against any and all Liabilities
from any Third Party Claims incurred by any Cephalon Indemnitee arising from or
occurring as a result of: (a) the development, manufacture, storage, handling,
or use of the Products (and any Commercialization of the Products
post-termination of this Agreement) by or on behalf of Angioblast or its
Affiliates or licensees (other than Cephalon, its Affiliates and Marketing
Partners); (b) any material breach of any representations, warranties or
covenants given by Angioblast in ARTICLE XI above; (c) such claims described in
Exhibit 12.2; or (d) the gross negligence or intentional misconduct of a
Angioblast Indemnitee.  Angioblast’s obligation to indemnify the Cephalon
Indemnitees pursuant to this Section 12.2 shall not apply to the extent any such
Liabilities arise from: (i) the gross negligence or intentional misconduct of
any Cephalon Indemnitee; or (ii) any breach by Cephalon of this Agreement.

 

12.3         Procedure.  A Party that intends to claim indemnification under
this ARTICLE XII (each, an “Indemnitee”) shall promptly notify the other Party
(the “Indemnitor”) in writing of any Third Party Claim, in respect of which the
Indemnitee intends to claim such indemnification, and the Indemnitor shall have
sole control of the defense and/or settlement thereof.  The indemnity
arrangement in this ARTICLE XII shall not apply to amounts paid in settlement of
any action with respect to a Third Party Claim, if such settlement is effected
without the consent of the Indemnitor, which consent shall not be withheld or
delayed unreasonably.  The failure to deliver written notice to the Indemnitor
within a reasonable time after the commencement of any action with respect to a
Third Party Claim, if prejudicial to its ability to defend such action, shall
relieve such Indemnitor of any liability to the Indemnitee under this
ARTICLE XII, but the omission to so deliver written notice to the Indemnitor
shall not relieve the Indemnitor of any liability that it may have to any
Indemnitee otherwise than under this ARTICLE XII.  The Indemnitee under this
ARTICLE XII shall cooperate fully with the Indemnitor and its legal
representatives in the investigation of any action with respect to a Third Party
Claim covered by this indemnification.

 

12.4         Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

46

--------------------------------------------------------------------------------


 

DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF
ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 12.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 12.1 OR 12.2,
OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS IN
ARTICLE VIII OR ARISING FROM A PARTY’S GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT (I.E., WILLFUL WRONGDOING OR OMISSION).

 

ARTICLE XIII
TERM AND TERMINATION

 

13.1         Term.  This Agreement will commence upon the Effective Date and,
except to the extent terminated pursuant to this ARTICLE XIII, shall continue in
full force and effect on a Sub-Field-by-Sub-Field basis (i.e., for the
Cardiovascular Field, CNS Field and Oncology Field) until none of Cephalon, its
Affiliates or Marketing Partners is Developing or Commercializing a Product in
the Territory in such Sub-Field.  In the event of an expiration of this
Agreement the provisions of Paragraphs 1, 2 and 4 of Exhibit 13 shall apply.

 

13.2        Termination by Cephalon.

 

(a)           Termination of the Agreement in its Entirety.  Cephalon may
terminate this Agreement in its entirety upon [**] written notice to Angioblast
referencing this Section 13.2(a) and specifying that it is terminating this
Agreement in its entirety.  In the event of such termination the provisions of
Paragraphs 1, 2, 3, 4 and 5 of Exhibit 13 shall apply.

 

(b)           Termination with respect to a Sub-Field.  Cephalon may terminate
this Agreement as to a particular Sub-Field in its entirety upon [**] written
notice to Angioblast referencing this Section 13.2(b) and specifying the
Sub-Field for which this Agreement is terminated.  In the event of such
termination the provisions of Paragraphs 1, 2, 3, 4 and 6 of Exhibit 13 shall
apply.

 

(c)           Termination with respect to a Region.  Cephalon may terminate this
Agreement as to a particular Region in its entirety upon [**] written notice to
Angioblast referencing this Section 13.2(c) and specifying the Region for which
this Agreement is terminated.  In the event of such termination the provisions
of Paragraphs 1, 2, 3, 4 and 7 of Exhibit 13 shall apply.

 

13.3        Termination by Angioblast.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

47

--------------------------------------------------------------------------------


 

(a)           Cardiovascular Field with respect to a Region.  Angioblast may
terminate this Agreement as to the Cardiovascular Field with respect to a
particular Region for the failure of Cephalon to achieve the following:

 

(i)    with respect to the [**], to Initiate a [**] Clinical Trial or [**]
Clinical Trial for the Cardiovascular Product for use in either [**] of (A) the
determination of the JSC to proceed pursuant to Section 4.4(b) above and (B) the
satisfaction of all conditions precedent pursuant to Section 4.4(c) above,
whichever occurs later, and thereafter use commercially reasonable efforts to
continue such trial to completion in a timely manner in accordance with the
protocol approved by the JSC therefor and to file for and prosecute an MAA with
the [**] for such Cardiovascular Product for use in such indication subject to
such [**] Clinical Trial or [**] Clinical Trial;

 

(ii)   with respect to [**], to Initiate a [**] Clinical Trial or Phase 3
Clinical Trial for the Cardiovascular Product for use in either [**] in Europe
within [**] of (A) the determination of the JSC to proceed pursuant to
Section 4.4(b) above and (B) the satisfaction of all conditions precedent
pursuant to Section 4.4(c) above, whichever occurs later, and thereafter use
commercially reasonable efforts to continue such trial to completion in a timely
manner in accordance with the protocol approved by the JSC therefor and to file
for and prosecute an MAA with the EMA for such Cardiovascular Product for use in
such indication subject to such Phase 2b Clinical Trial or Phase 3 Clinical
Trial;

 

(iii)  with respect to [**], to schedule and meet with the [**], during the time
the [**] Clinical Trial or [**] Clinical Trial is being conducted for the
Cardiovascular Product for use in either [**] in either the [**], to establish a
plan for clinical development of such Cardiovascular Product to support
Marketing Approval therefor in [**] and to use commercially reasonable efforts
to Initiate such clinical development [**] of obtaining Marketing Approval from
the [**] with respect to such Cardiovascular Product for use in either [**] in
accordance with the established plan therefor.

 

Without limiting the foregoing, the right of Angioblast to terminate the
Agreement pursuant to this Section 13.3(a) shall expire (I) with respect to
subsections (i) and (ii), the earlier of (A) obtaining Marketing Approval from
the [**], as applicable, with respect to such Cardiovascular Product for use in
either [**] or (B) generation of data resulting from the Phase 2b Clinical Trial
or Phase 3 Clinical Trial for the Cardiovascular Product for use in each of
[**], as applicable, that does not support the filing for or obtaining Marketing
Approval therefor, whether determined by the JSC pursuant to Section 4.4(b) or
the [**], as applicable; and (II) with respect to subsection (iii), the earlier
of (C) expiration of the right of Angioblast to terminate under subsections
(i) and (ii) pursuant to clause (B) of this paragraph or (D) Initiation of such
clinical development for [**] of the Cardiovascular Product for use in either
[**] in accordance with the established plan therefor.  In

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

48

--------------------------------------------------------------------------------


 

addition, the right of Angioblast to terminate the Agreement pursuant to this
Section 13.3(a)(i) and (ii) shall expire in both cases with respect to the
Cardiovascular Product for use in one of such indications (i.e., [**]) in the
event either right of termination pursuant to this Section 13.3(a)(i) or
(ii) expires pursuant to clause (B) of this paragraph; and for clarity, the
right of Angioblast to terminate the Agreement pursuant to this
Section 13.3(a)(i) or (ii) shall remain in force and effect with respect to the
Cardiovascular Product for use in the other indication.  For example, if a [**]
Clinical Trial or [**] Clinical Trial for the Cardiovascular Product does not
support filing for or obtaining Marketing Approval for one of either congestive
heart failure or acute myocardial infarction, in either the United States or
Europe, then Cephalon’s obligation to Initiate a [**] Clinical Trial or [**]
Clinical Trial for the Cardiovascular Product in the [**] under
Section 13.3(a)(i) or (ii), as applicable, shall be for the other indication.

 

Such termination shall be effective upon [**] written notice to Cephalon
referencing this Section 13.3(a) and specifying it is terminating this Agreement
with respect to the Cardiovascular Field in the applicable Region in its
entirety; unless, to the extent Cephalon’s failure to meet any of the
requirements under this Section 13.3(a) can be cured, Cephalon submits to
Angioblast a plan setting forth specific actions to be performed by Cephalon to
cure such failure within such thirty (30) days’ period, and actively and
diligently pursues such plan to cure such failure within one hundred eighty
(180) days from Angioblast’s receipt thereof.  If Cephalon complies with the
previous sentence and does so cure, then the termination notice shall have no
effect.  In the event of such termination the provisions of Paragraphs 1, 2, 3,
4 and 8 of Exhibit 13 shall apply.

 

(b)           CNS Field.  Angioblast may terminate this Agreement as to the CNS
Field in its entirety for the failure of Cephalon to achieve the following:
(i) to request Angioblast to conduct [**] Clinical Trial for the CNS Product for
use in an indication in the CNS Field pursuant to Section 4.3(a)(i) above or
(ii) to Initiate at least one [**] Clinical Trial or [**] Clinical Trial for the
CNS Product for use in such indication in the CNS Field [**] of (A) the
determination of the JSC to proceed pursuant to Section 4.4(b) above and (B) the
satisfaction of all conditions precedent pursuant to Section 4.4(c) above,
whichever occurs later.  Without limiting the foregoing, the right of Angioblast
to terminate the Agreement pursuant to this Section 13.3(b) shall expire upon
the earlier to occur of (I) the [**] Clinical Trial for the CNS Product for use
in the CNS Field pursuant to Section 4.3(a)(i) above is unsuccessful as
determined by the JSC or (B) Initiation of a [**] Clinical Trial or [**]
Clinical Trial as described in clause (ii) of this Section 13.3(b).  Such
termination shall be effective upon [**] written notice to Cephalon referencing
this Section 13.3(b) and specifying it is terminating this Agreement with
respect to the CNS Field in its entirety; unless, to the extent Cephalon’s
failure to meet any of the requirements under this Section 13.3(b) can be cured,
Cephalon submits to Angioblast a plan setting forth specific actions to be
performed by Cephalon to cure such failure [**], and actively and diligently
pursues such plan to cure such failure [**] from Angioblast’s receipt thereof. 
If Cephalon complies with the previous sentence and does so

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

49

--------------------------------------------------------------------------------


 

cure, then the termination notice shall have no effect.  In the event of such
termination the provisions of Paragraphs 1, 2, 3, 4 and 6 of Exhibit 13 shall
apply.

 

(c)           Termination for Patent Challenge.  Angioblast may terminate this
Agreement at any time if Cephalon or any of its Affiliates or Marketing Partners
commence, participate in or actively support or directly or indirectly (except
to the extent required by applicable Law) assist in any way any challenge to the
validity, ownership, enforceability or scope of any Patents within the
Angioblast Patents (a “Patent Challenge”) in any court or before any
governmental authority with authority to determine the validity, ownership,
enforceability or scope of such Patents, or cause or request a review of the
same by any such court or governmental authority.  Such termination shall be
effective thirty (30) days after written notice by Angioblast to Cephalon
referencing this Section 13.3(c), unless Cephalon, within such thirty (30) days,
causes such Patent Challenge to terminate prior to any determination by the
applicable governmental authority adverse to the Patents and takes no other
actions to facilitate such challenge; provided, however, that if any delay in
such termination is caused by delay by Angioblast or its Affiliate in a Patent
Challenge proceeding, such thirty (30)-day period shall be extended for the
delay caused by Angioblast or its Affiliate.  In the event of such termination
the provisions of Paragraphs 1, 2, 3, 4 and 5 of Exhibit 13 shall apply.

 

(d)           Sole Termination Rights.  The termination rights contained in this
Section 13.3 shall be the sole termination rights of Angioblast under this
Agreement.

 

ARTICLE XIV
DISPUTE RESOLUTION

 

14.1         Dispute Resolution.  The Parties agree that any dispute arising
with respect to the interpretation, enforcement, termination or invalidity of
this Agreement, or the failure of the JSC or any Subcommittee to reach unanimous
agreement on any issue within its respective authority under this Agreement, any
alleged failure to perform, or breach of, this Agreement, or any issue relating
to the interpretation or application of this Agreement (each a “Dispute”), shall
first be resolved through the procedures set forth in this ARTICLE XIV.

 

14.2         Committee Disputes.  Disputes as to matters within the authority of
the JSC or any Subcommittee will be resolved as set forth in Paragraph of
Exhibit 3.1; provided that any dispute as to the application of such Paragraph
of Exhibit 3.1 shall be subject to the provisions of this ARTICLE XIV.

 

14.3         Other Disputes.  Other than those Disputes resolved as described in
Section 14.2 (each, an “Other Dispute”) shall be subject to the provisions of
this Section 14.3.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

50

--------------------------------------------------------------------------------

 

(a)           Initial Escalation.  With respect to all Other Disputes, if the
Parties are unable to resolve any such Other Dispute [**] after such Other
Dispute is first identified by either Party in writing to the other, either
Party shall have the right to refer such Other Dispute to the Senior Executives
for attempted resolution by written notice to the other Party referencing the
particular Other Dispute and this Section 14.3(a).  In such case, the Senior
Executives shall conduct good faith negotiations and seek to resolve the Other
Dispute [**] after such notice is received, including having at least one (1) in
person meeting of the Senior Executive [**] after such notice is received.  If
the Senior Executive officers resolve such Other Dispute, a memorandum setting
forth their agreement to resolve the Other Dispute will be prepared and signed
by both Parties if requested by either Party.  In all events, the Parties shall
cooperate in an effort to limit the issues for consideration in such manner as
narrowly as reasonably practicable in order to resolve the Other Dispute.

 

(b)           Binding Arbitration.  If the Senior Executive are not able to
resolve such Other Dispute referred to them under Section 14.3(a) within such
[**], such Other Dispute shall be resolved through binding arbitration, which
arbitration may be initiated by either Party by written notice to the other
Party referencing the particular Other Dispute and this Section 14.3(b) at any
time after the conclusion of such period, on the following basis:

 

(i)    The place of arbitration shall be New York, New York and all proceedings
and communications shall be in English.

 

(ii)   The arbitration shall be administered by JAMS pursuant to the
Comprehensive Arbitration Rules and Procedures of JAMS then in effect (the “JAMS
Rules”).

 

(iii)  The arbitration shall be conducted by a single arbitrator mutually agreed
by the Parties, or if the Party’s are unable to agree on a single arbitrator,
then a panel of three arbitrators.  In each case, the arbitrators shall be
neutral, independent individuals with experience in the pharmaceutical business
related to the matter of the Other Dispute.  Within thirty (30) days after the
notice initiating the arbitration, each Party shall appoint one arbitrator
meeting the foregoing criteria by written notice to the other Party and the two
Party-appointed arbitrators shall select the third arbitrator within thirty (30)
days of their appointment.  If the Party-appointed arbitrators are unable to
agree upon the third arbitrator, the third arbitrator shall be appointed by
JAMS.

 

(iv)  Judgment upon the award rendered by such arbitrator(s) shall be binding on
the Parties and may be entered by any court or forum having jurisdiction.

 

(v)   Either Party may apply to the arbitrator(s) for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved.  Further, either Party also may, without waiving any remedy under this
Agreement, seek from any court having

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

51

--------------------------------------------------------------------------------


 

jurisdiction any injunctive or provisional relief necessary to protect the
rights or property of such Party pending the arbitration award.

 

(vi)  The arbitrator(s) shall have no authority to award punitive or any other
type of damages not measured by a Party’s compensatory damages; except as
allowed under Section 12.4.

 

(vii) Each Party shall bear its own costs and expenses and attorneys’ fees and
an equal share of the arbitrator(s)’ and any administrative fees of arbitration,
unless the arbitrator(s) determine that a Party has incurred unreasonable
expenses due to vexatious or bad faith position taken by the other Party, in
which event, the arbitrator may make an award of all or any portion of such
expense so incurred.

 

(viii) Reasons for the arbitrators’ decision should be complete and explicit,
including determinations of law and fact.  The written reasons should also
include the basis for any damages awarded and a statement of how the damages
were calculated.  Such written decision should be rendered by the
arbitrator(s) following a full comprehensive hearing, as soon as practicable but
in no event later than [**] following the selection of the arbitrator(s) under
Section 14.3(b)(iii).

 

(ix)   Except to the extent necessary to confirm an award or as may be required
by law, neither Party nor any arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties.

 

(x)    In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable statute of limitations;
provided that such limitation shall be tolled as of the date a Party notifies
the other Party of such Other Dispute pursuant to this ARTICLE XIV.

 

14.4         Patent and Trademark Dispute Resolution.  Any dispute, controversy
or claim relating to the ownership, scope, validity, enforceability or
infringement of any Patent rights covering the manufacture, use or sale of any
Product or of any trademark rights relating to any Product shall be submitted to
a court of competent jurisdiction in which such Patent or trademark rights were
granted or arose.

 

14.5         Interim Relief.  Notwithstanding anything in this ARTICLE XIV to
the contrary, Angioblast and Cephalon shall each have the right to apply to any
court of competent jurisdiction for appropriate interim or provisional relief,
as necessary to protect the rights or property of that Party, pending the
selection of the arbitrator or arbitrator’s determination of the merits of any
Dispute.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

52

--------------------------------------------------------------------------------


 

ARTICLE XV
GENERAL PROVISIONS

 

15.1         Force Majeure.  A Party shall be excused from the performance of
its obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party referencing this Section 15.1.  Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes reasonable efforts to remove the condition. 
For purposes of this Agreement, force majeure shall include conditions beyond
the control of the affected Party, including without limitation, an act of God,
war, civil commotion, terrorist act, labor strike or lock-out, epidemic, failure
or default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe, and
failure of plant or machinery (provided that such failure could not have been
prevented by the exercise of skill, diligence, and prudence that would be
reasonably and ordinarily expected from a skilled and experienced person engaged
in the same type of undertaking under the same or similar circumstances). 
Notwithstanding the foregoing, a Party shall not be excused from making payments
owed hereunder because of a force majeure affecting such Party.

 

15.2         Governing Law; Venue.  This Agreement and all questions regarding
its validity or interpretation, or the breach or performance of this Agreement,
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, without reference to conflict of law principles.

 

15.3         Waiver of Breach.  Except as otherwise expressly provided in this
Agreement, any term or condition of this Agreement may be waived only by a
written instrument executed by a duly authorized representative of the Party
waiving compliance.  The delay or failure of either Party at any time to require
performance of any provision of this Agreement shall in no manner affect such
Party’s rights at a later time to enforce the same.  No waiver by either Party
of any condition or term in any one or more instances shall be construed as a
further or continuing waiver of such condition or term or of another condition
or term.

 

15.4         Modification.  No amendment or modification of any provision of
this Agreement shall be effective unless in writing signed by a duly authorized
representative of each Party.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by a duly authorized representative of each Party.

 

15.5         Severability.  In the event any provision of this Agreement should
be held invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

53

--------------------------------------------------------------------------------


 

other provisions of this Agreement shall remain in full force and effect in such
jurisdiction.  Such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of such provision in any other
jurisdiction.

 

15.6         Entire Agreement.  This Agreement (including the Exhibits attached
hereto), Joint Interest Agreement(s), Joint Defense Agreement(s), Supply
Agreement(s) and Quality Agreement(s) (in each case, once entered into)
constitutes the entire agreement between the Parties relating to its subject
matter and supersedes all prior or contemporaneous agreements, understandings or
representations, either written or oral, between Angioblast and Cephalon with
respect to such subject matter, including, without limitation, the Prior
Confidentiality Agreement.  The foregoing shall not be interpreted as a waiver
of any remedies available to either Party as a result of any breach, prior to
the Effective Date, by the other Party of its obligations pursuant to the Prior
Confidentiality Agreement.  For clarity, this Agreement and the Stock Purchase
Agreement are independent.

 

15.7         Notices.  Unless otherwise agreed by the Parties or specified in
this Agreement, all communications between the Parties relating to, and all
written documentation to be prepared and provided under, this Agreement shall be
in the English language.  Any notice required or permitted under this Agreement
shall be in writing in the English language:  (a) delivered personally; (b) sent
by registered or certified mail (return receipt requested and postage prepaid);
(c) sent by express courier service providing evidence of receipt, postage
pre-paid where applicable; or (d) sent by facsimile (receipt verified and a copy
promptly sent by another permissible method of providing notice described in
paragraphs (b), (c) or (d) above), to the following addresses of the Parties or
such other address for a Party as may be specified by like notice:

 

To Angioblast:

 

To Cephalon:

 

 

 

Angioblast Systems Inc.
275 Madison Ave 4th floor
New York City, NY 10016
phone:  212-880-2060
Fax : 212-880-2061
Attention Michael Schuster

 

Cephalon, Inc.
41 Moores Road
Frazer, PA 19355
Telephone: (610) 738-6337
Facsimile: (610) 738-6258
Attention: General Counsel

 

 

 

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Wilson, Sonsini, Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Telephone: (650) 493-9300

 

Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
Telephone: (312) 853-7000

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

54

--------------------------------------------------------------------------------


 

Facsimile: (650) 493-6811

 

Facsimile: (312) 853-7036

Attention: Ian B. Edvalson

 

Attention : Pran Jha

 

Any notice required or permitted to be given concerning this Agreement shall be
effective upon receipt by the Party to whom it is addressed or within five
(5) Business Days of dispatch whichever is earlier.

 

15.8         Assignment.  This Agreement shall not be assignable by either Party
to any Third Party hereto without the written consent of the other Party hereto;
except either Party may assign this Agreement without the other Party’s consent
to an entity that acquires substantially all of the business or assets of the
assigning Party, whether by merger, acquisition (of assets or stock) or
otherwise, provided that the Party to whom this Agreement is assigned assumes
this Agreement in writing or by operation of law.  In addition, either Party
shall have the right to assign this Agreement to an Affiliate, in whole or in
part, upon written notice to the non-assigning Party; provided that the
assigning Party guarantees the performance of this Agreement by such Affiliate;
and further provided that no such assignment shall relieve Cephalon of its
obligations to make payments to Angioblast in accordance with the terms of this
Agreement.  Notwithstanding the foregoing, if the non-assigning Party reasonably
believes such assignment to an Affiliate could result in material adverse tax
consequences to the non-assigning Party, such assignment shall not be made
without the non-assigning Party’s consent.  Subject to the foregoing, this
Agreement shall inure to the benefit of each Party, its successors and permitted
assigns.  Any assignment of this Agreement in contravention of this Section 15.8
shall be null and void.  In the event of any assignment-in-part as permitted
under this Section 15.8, the Parties shall agree to amend this Agreement or
enter into a separate agreement to clarify the rights and obligations of the
Parties as a result of such assignment-in-part.

 

15.9         No Partnership or Joint Venture.  Nothing in this Agreement is
intended, or shall be deemed, to establish a joint venture or partnership
between Angioblast and Cephalon.  Neither Party to this Agreement shall have any
express or implied right or authority to assume or create any obligations on
behalf of, or in the name of, the other Party, or to bind the other Party to any
contract, agreement or undertaking with any Third Party.

 

15.10       No Third Party Beneficiaries.  Except for the rights to
indemnification provided for certain Third Parties as specified in ARTICLE XII,
all rights, benefits and remedies under this Agreement are solely intended for
the benefit of Angioblast and its Affiliates and Cephalon and its Affiliates,
and except for such rights to indemnification expressly provided pursuant to
ARTICLE XII, no Third Party shall have any rights whatsoever to (i) enforce any
obligation contained in this Agreement (ii) seek a benefit or remedy for any
breach of this Agreement, or (iii) take any other action relating to this
Agreement under any legal theory, including but not limited to, actions in
contract, tort (including but not limited to, negligence, gross negligence and
strict liability), or as a defense, setoff or counterclaim to any action or
claim brought or made by either Party.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

55

--------------------------------------------------------------------------------


 

15.11       Export Laws.  Notwithstanding anything to the contrary contained
herein, all obligations of Angioblast and Cephalon are subject to prior
compliance with the export regulations of the United States or any other
relevant country and such other Laws in effect in the United States, or any
other relevant country as may be applicable, and to obtaining all necessary
approvals required by the applicable agencies of the governments of the United
States and any other relevant countries.  Angioblast and Cephalon shall
cooperate with each other and shall provide assistance to the other as
reasonably necessary to obtain any required approvals.

 

15.12       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

[The remainder of this page left blank intentionally; signature page follows
immediately behind.]

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

56

--------------------------------------------------------------------------------


 

EXECUTION COPY
CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.

 

ANGIOBLAST SYSTEMS INC.

CEPHALON INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

57

--------------------------------------------------------------------------------


 

EXHIBIT 13
EFFECTS OF EXPIRATION OR TERMINATION

 

1.             Accrued Obligations.  Expiration or termination of this Agreement
for any reason, whether in its entirety or in any part, shall not release either
Party from any obligation or liability which, at the time of such expiration or
termination, has already accrued to the other Party or which is attributable to
a period prior to such expiration or termination.

 

2.             Non-Exclusive Remedy.  Notwithstanding anything herein to the
contrary, termination of this Agreement, in its entirety or in part, by a Party
shall be without prejudice to other remedies such Party may have at law or
equity under this Agreement.

 

3.             Termination Press Releases.  In the event of termination of this
Agreement for any reason, in its entirety or in any part, the Parties shall
cooperate in good faith to coordinate public disclosure of such termination and
the reasons therefor, and shall not, except to the extent required by applicable
Law or the rules of a recognized stock exchange disclose such information
without the prior approval of the other Party, such approval not to be
unreasonably withheld, conditioned or delayed.  To the extent possible under the
situation, the terminating Party shall provide the non-terminating Party with a
draft of any such public disclosure it intends to issue five (5) Business Days
in advance and with the opportunity to review and comment on such statement, it
being understood that if the non-terminating Party does not notify the
terminating Party in writing within such five (5) Business Day period (or such
shorter period if required by applicable Law or and the rules of a recognized
stock exchange in each case as notified to the non-terminating Party in writing)
of any reasonable objections, such disclosure shall be deemed approved, and in
any event the Parties shall work diligently and reasonably to agree on the text
of any such proposed disclosure in an expeditious manner.  The principles to be
observed in such disclosures shall be accuracy, compliance with applicable Law
and regulatory guidance documents, reasonable sensitivity to potential negative
reactions to such news and the need to keep investors and others informed
regarding the Parties’ business and other activities.  Accordingly in such
situation, neither Party shall withhold, condition or delay its approval of a
proposed disclosure that complies with such principles.

 

4.             General Survival.  The following provisions of this Agreement,
shall survive expiration or termination of this Agreement in its entirety for
any reason:  [**] of the Agreement.  Except as otherwise expressly provided in
this Exhibit 13, all rights and obligations of the Parties under this Agreement
shall terminate upon expiration or termination of this Agreement in its entirety
for any reason.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

58

--------------------------------------------------------------------------------


 

5.             Certain Terminations of this Agreement in its Entirety.  This
Paragraph 4 shall apply upon any termination of this Agreement in its entirety
pursuant to Section 13.2(a) or 13.3(c).

 

(a)           Ongoing Trials.  If there are any ongoing clinical trials with
respect to Products being conducted by or on behalf of Cephalon (or its
Affiliates or Marketing Partners) at the time of notice of termination, Cephalon
agrees, as requested by Angioblast, to (i) promptly transition to Angioblast or
its designee some or all of such clinical trials and the activities related to
or supporting such trials (ii) continue to conduct such clinical trials for a
period requested by Angioblast up to a maximum of six (6) months after the
effective date of such termination, or (iii) terminate such clinical trials as
expeditiously as practicable in consultation with the applicable institutional
review board (or equivalent).  In such event, Cephalon shall be responsible for
the costs of such transition.

 

(b)           Commercialization.  To avoid a disruption in the supply of
Products to patients, if the Agreement is terminated after the first commercial
sale of any Product in the Territory, Cephalon, its Affiliates and its Marketing
Partners shall continue to distribute the Products in each country of the
Territory for which Marketing Approval therefor has been obtained, in accordance
with the terms and conditions of this Agreement, until the date on which
Angioblast notifies Cephalon in writing that Angioblast has secured an
alternative distributor or licensee for the Products in such country, but in no
event more for than twenty-four (24) months after the effective date of any
termination of this Agreement, in whole or in part (the “Wind-down Period”);
provided that Cephalon, its Affiliates and its Marketing Partners shall cease
such activities, or any portion thereof, in a given country upon sixty
(60) days’ notice by Angioblast requesting that such activities (or portion
thereof) be ceased.  Notwithstanding any other provision of this Agreement,
during the Wind-down Period, Cephalon’s and its Affiliates’ and Marketing
Partners’ rights with respect to the Products in the Territory shall be
non-exclusive and, without limiting the foregoing, Angioblast shall have the
right to engage one or more other distributor(s) and/or licensee(s) of any
Products in all or part of the Territory.  Any Products sold or disposed by
Cephalon in the Territory during the Wind-down Period shall be subject to
applicable payment obligations under ARTICLE VI above.  Within thirty (30) days
of expiration of the Wind-down Period, Cephalon shall, upon the request of
Angioblast, transfer to Angioblast or its designee, all Products and BMT MPCs in
its inventory at the provisional transfer price therefor (as set forth in
Paragraph 2 of Exhibit 6.3).

 

(c)           Assignment of Regulatory Materials.  At Angioblast’s request,
Cephalon shall assign or cause to be assigned to Angioblast or its designee (or
to the extent not so assignable, Cephalon shall take all reasonable actions to
make available to Angioblast or its designee the benefits of) all Regulatory
Materials for all Products in the Territory, including any such Regulatory
Materials owned by Cephalon’s Affiliates and/or Marketing Partners.  In
addition, Cephalon shall promptly provide to Angioblast a copy of all Data and
other Cephalon Know-How pertaining to all

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

59

--------------------------------------------------------------------------------


 

Products to the extent not previously provided to Angioblast and Angioblast
shall have the right to use and disclose all Data and Cephalon Know How
pertaining to such Products following termination of this Agreement.

 

(d)           Marketing Partners.  If requested by Angioblast, any contracts
with Marketing Partners of any Products in the Territory engaged by Cephalon
other than Cephalon’s Affiliates shall be assigned to Angioblast to the extent
Cephalon has the right to do so.  In the event such assignment is not requested
by Angioblast or Cephalon does not have the right to do so, then the rights of
such Marketing Partners shall terminate upon termination of Cephalon’s rights
with respect to the Territory.  Cephalon shall ensure that its Affiliates and
such Marketing Partners (if not assigned to Angioblast pursuant to this
Paragraph 5(d)) shall transition all Products back to Angioblast in the manner
set forth in this Paragraph 4 as if such Affiliate or Marketing Partner were
named herein.

 

(e)           Return of Materials.  Within thirty (30) days after the end of the
Wind-down Period and without limiting the last sentence of Paragraph 4(b),
Cephalon shall either transfer to Angioblast or destroy all tangible items
related to the Products including those comprising, bearing or containing any
Existing Mark, Product Mark, the Angioblast Logos, Data, photographs, samples,
literature, sales and promotional aids and all Confidential Information of
Angioblast, that is in Cephalon’s, its Affiliates (or subject to Paragraph
4(d) its Marketing Partners’) possession.  Effective upon the end of the
Wind-down Period, Cephalon shall:  (i) cease to use all Existing Marks and
Product Marks, and all rights granted to Cephalon hereunder with respect to the
Products in the Territory shall terminate; and (ii) assign or cause to be
assigned to Angioblast or its designee all right, title and interest in and to
the Existing Marks (to the extent such Existing Marks are not maintained in
Angioblast’s name) and Product Marks in the Territory.  In addition, all Data
generated by or on behalf of Cephalon hereunder during the Term shall, to the
extent it specifically pertains to the Products, be deemed Confidential
Information of Angioblast and not Confidential Information of Cephalon (and will
not be subject to the exclusion under Section 8.1(a) or 8.1(e)).

 

(f)            Transition.  Without limiting the foregoing provisions of this
Paragraph 4, Cephalon shall cooperate with Angioblast and/or its designee to
effect a smooth and orderly transition in the Development and Commercialization
of the Cardiovascular Products and CNS Products and Development, processing and
Commercialization of Expanded HPCs in the Territory during the Wind-down
Period.  Without limiting the foregoing, Cephalon shall use commercially
reasonable efforts to conduct in an expeditious manner any activities to be
conducted under this Paragraph 4.  Upon transition of such Development and
Commercialization of the Products, Angioblast shall assume all liabilities and
obligations resulting from the Development and Commercialization of the
Products, including, but not limited to, all liabilities and obligations under
any contracts with Marketing Partners assigned to Angioblast pursuant to
Paragraph 5.d, that accrue on or after the date of assignment of the obligations
of Cephalon under this Paragraph 5; provided, however, that Cephalon shall
remain responsible for all liabilities and obligations resulting from the

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

60

--------------------------------------------------------------------------------

 

Development and Commercialization of the Products, including, but not limited
to, all liabilities and obligations under any contracts with Marketing Partners
assigned to Angioblast pursuant to Paragraph 5.d, that accrue prior to such date
of assignment of this Paragraph 5.

 

6.            Certain Terminations of this Agreement with respect to a
Sub-Field/Product.  This Section 5(f) shall apply upon any termination of this
Agreement with respect to a particular Sub-Field pursuant to
Sections 13.2(b) and 13.3(b).

 

(a)           Exclusion of Sub-Field/Product.  Effective upon such termination
of this Agreement with respect to a particular Sub-Field (the “Excluded
Sub-Field”), (i) the Excluded Sub-Field shall be excluded from the definition of
Field for all purposes of this Agreement and the associated Products (i.e., if
the Excluded Sub-Field is the Cardiovascular Field, then the Cardiovascular
Products; if the Excluded Sub-Field is the Oncology Field, then the Expanded
HPCs; or if the Excluded Sub-Field is the CNS Field, then the CNS Products, in
each case the “Excluded Products”) shall be excluded from the definition of
Product for all purposes of this Agreement.  Each Party’s rights and obligations
under this Agreement with respect to the Excluded Sub-Field and Excluded
Products, except to the extent otherwise set forth in this Exhibit 13 and
Paragraph 6, shall terminate.  Accordingly and without limiting the foregoing,
Cephalon’s rights under Section 2.1 with respect to the Excluded Products and
Excluded Sub-Field shall terminate.

 

(b)           Ongoing Trials.  If there are any ongoing clinical trials with
respect to Excluded Products being conducted by or on behalf of Cephalon (or its
Affiliates or Marketing Partners) at the time of notice of termination, Cephalon
agrees, as requested by Angioblast, to (i) promptly transition to Angioblast or
its designee some or all of such clinical trials and the activities related to
or supporting such trials (ii) continue to conduct such clinical trials for a
period requested by Angioblast up to a maximum of six (6) months after the
effective date of such termination, or (iii) terminate such clinical trials as
expeditiously as practicable in consultation with the applicable institutional
review board (or equivalent).  In such event, Cephalon shall be responsible for
the costs of such transition.

 

(c)           Commercialization.  To avoid a disruption in the supply of
Excluded Products to patients, if the Agreement is terminated after the first
commercial sale of any Excluded Product in the Territory, Cephalon, its
Affiliates and its Marketing Partners shall continue to distribute the Excluded
Products in each country of the Territory for which Marketing Approval therefor
has been obtained, in accordance with the terms and conditions of this
Agreement, during the Wind-down Period; provided that Cephalon, its Affiliates
and its Marketing Partners shall cease such activities, or any portion thereof,
in a given country upon sixty (60) days’ notice by Angioblast requesting that
such activities (or portion thereof) be ceased.  Notwithstanding any other
provision of this Agreement, during the Wind-down Period, Cephalon’s and its
Affiliates’ and Marketing Partners’ rights with respect to the Excluded Products
in the Territory shall be non-exclusive and, without

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

61

--------------------------------------------------------------------------------


 

limiting the foregoing, Angioblast shall have the right to engage one or more
other distributor(s) and/or licensee(s) of any Excluded Products in all or part
of the Territory.  Any Excluded Products sold or disposed by Cephalon in the
Territory during the Wind-down Period shall be subject to applicable payment
obligations under ARTICLE VI above.  Within thirty (30) days of expiration of
the Wind-down Period, Cephalon shall, upon the request of Angioblast, transfer
to Angioblast or its designee, all Excluded Products or BMT MPCs (if applicable)
in its inventory at the provisional transfer price therefor (as set forth in
Paragraph 2(c) of Exhibit 6.3).

 

(d)           Assignment of Regulatory Materials.  At Angioblast’s request,
Cephalon shall assign or cause to be assigned to Angioblast or its designee (or
to the extent not so assignable, Cephalon shall take all reasonable actions to
make available to Angioblast or its designee the benefits of) all Regulatory
Materials for all Excluded Products in the Territory, including any such
Regulatory Materials owned by Cephalon’s Affiliates and/or Marketing Partners. 
In addition, Cephalon shall promptly provide to Angioblast a copy of all Data
and other Cephalon Know-How pertaining to all Excluded Products to the extent
not previously provided to Angioblast and Angioblast shall have the right to use
and disclose all Data and Cephalon Know How pertaining to such Excluded Products
following termination of this Agreement with respect to such Excluded Product.

 

(e)           Marketing Partners.  If requested by Angioblast, any contracts
with Marketing Partners of any Excluded Products in the Territory engaged by
Cephalon other than Cephalon’s Affiliates shall be assigned to Angioblast to the
extent Cephalon has the right to do so.  In the event such assignment is not
requested by Angioblast or Cephalon does not have the right to do so, then the
rights of such Marketing Partners shall terminate upon termination of Cephalon’s
rights with respect to the Excluded Products.  Cephalon shall ensure that its
Affiliates and such Marketing Partners (if not assigned to Angioblast pursuant
to this Paragraph 6.e shall transition all Excluded Products back to Angioblast
in the manner set forth in this Paragraph 6 as if such Affiliate or Marketing
Partner were named herein.

 

(f)            Return of Materials.  Within thirty (30) days after the end of
the Wind-down Period and without limiting the last sentence of Paragraph 6.c,
Cephalon shall either transfer to Angioblast or destroy all tangible items
related to the Excluded Products including those comprising, bearing or
containing any Existing Mark, Product Mark, the Angioblast Logos, Data,
photographs, samples, literature, sales and promotional aids and all
Confidential Information of Angioblast, that is in Cephalon’s, its Affiliates
(or subject to Paragraph 6.e its Marketing Partners’) possession, in each case
solely and specifically with respect to the Excluded Product.  Effective upon
the end of the Wind-down Period, Cephalon shall:  (i) cease to use all Existing
Marks and Product Marks specific to the Excluded Products (the “Excluded
Marks”), and all rights granted to Cephalon hereunder with respect to the
Excluded Products in the Territory shall terminate; and (ii) assign or cause to
be assigned to Angioblast or its designee all right, title and interest in and
to the Excluded Marks in the

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

62

--------------------------------------------------------------------------------


 

Territory.  In addition, all Data generated by or on behalf of Cephalon
hereunder during the Term shall, to the extent it specifically pertains to the
Excluded Products, be deemed Confidential Information of Angioblast and not
Confidential Information of Cephalon (and will not be subject to the exclusion
under Section 8.1(a) or 8.1(e)).

 

(g)           Transition.  Without limiting the foregoing provisions of this
Paragraph 6, Cephalon shall cooperate with Angioblast and/or its designee to
effect a smooth and orderly transition in the Development and Commercialization
of the Excluded Products (and processing if the Excluded Products are the
Expanded HPCs) in the Territory during the Wind-down Period.  Without limiting
the foregoing, Cephalon shall use commercially reasonable efforts to conduct in
an expeditious manner any activities to be conducted under this Paragraph 6. 
Upon transition of such Development and Commercialization of the Excluded
Products, Angioblast shall assume all liabilities and obligations resulting from
the Development and Commercialization of the Excluded Products, including, but
not limited to, all liabilities and obligations under any contracts with
Marketing Partners assigned to Angioblast pursuant to Paragraph 6.e, that accrue
on or after the date of assignment of the obligations of Cephalon under this
Paragraph 6; provided, however, that Cephalon shall remain responsible for all
liabilities and obligations resulting from the Development and Commercialization
of the Excluded Products, including, but not limited to, all liabilities and
obligations under any contracts with Marketing Partners assigned to Angioblast
pursuant to Paragraph 6.e, that accrue prior to such date of assignment.

 

7.            Certain Terminations of this Agreement with respect to a Region. 
This Paragraph 7 shall apply upon any termination of this Agreement with respect
to a particular Region pursuant to Section 13.2(c).

 

(a)           Exclusion of Region.  Effective upon such termination of this
Agreement with respect to a particular Region (the “Excluded Region”), the
Excluded Region shall be excluded from the definition of Territory for all
purposes of this Agreement.  Each Party’s rights and obligations under this
Agreement with respect to the Excluded Region, except to the extent otherwise
set forth in this Exhibit 13 and Paragraph 7, shall terminate.  Accordingly and
without limiting the foregoing, (i) Cephalon’s rights under Section 2.1 with
respect to the Excluded Region shall terminate and (ii) thereafter, Cephalon
shall not Develop, Commercialize or otherwise exploit any Product in the
Excluded Region (or authorize any Third Party to do so).

 

(b)           Ongoing Trials.  If there are any ongoing clinical trials with
respect to Products being conducted by or on behalf of Cephalon (or its
Affiliates or Marketing Partners) applicable only to the Excluded Region at the
time of notice of termination, Cephalon agrees, as requested by Angioblast, to
(i) promptly transition to Angioblast or its designee some or all of such
clinical trials and the activities related to or supporting such trials
(ii) continue to conduct such clinical trials for a period requested by
Angioblast up to a maximum of six (6) months after the

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

63

--------------------------------------------------------------------------------


 

effective date of such termination, or (iii) terminate such clinical trials as
expeditiously as practicable in consultation with the applicable institutional
review board (or equivalent).  In such event, Cephalon shall be responsible for
the costs of such transition.

 

(c)           Commercialization.  To avoid a disruption in the supply of
Products to patients, if the Agreement is terminated after the first commercial
sale of any Product in the Excluded Region, Cephalon, its Affiliates and its
Marketing Partners shall continue to distribute the Products in each country of
the Excluded Region for which Marketing Approval therefor has been obtained, in
accordance with the terms and conditions of this Agreement, until the date on
which Angioblast notifies Cephalon in writing that Angioblast has secured an
alternative distributor or licensee for the Products in such country, during the
Wind-down Period; provided that Cephalon, its Affiliates and its Marketing
Partners shall cease such activities, or any portion thereof, in a given country
of the Excluded Region upon sixty (60) days’ notice by Angioblast requesting
that such activities (or portion thereof) be ceased.  Notwithstanding any other
provision of this Agreement, during the Wind-down Period, Cephalon’s and its
Affiliates’ and Marketing Partners’ rights with respect to the Products in the
Excluded Region shall be non-exclusive and, without limiting the foregoing,
Angioblast shall have the right to engage one or more other
distributor(s) and/or licensee(s) of any Products in all or part of the Excluded
Region.  Any Products sold or disposed by Cephalon in the Excluded Region during
the Wind-down Period shall be subject to applicable payment obligations under
ARTICLE VI above.

 

(d)           Assignment of Regulatory Materials.  At Angioblast’s request,
Cephalon shall assign or cause to be assigned to Angioblast or its designee (or
to the extent not so assignable, Cephalon shall take all reasonable actions to
make available to Angioblast or its designee the benefits of) all Regulatory
Materials specific to the Products in the Excluded Region, including any such
Regulatory Materials owned by Cephalon’s Affiliates or Marketing Partners.  In
addition, Cephalon shall promptly provide to Angioblast a copy of all Data and
other Cephalon Know-How pertaining to Products in the Excluded Region to the
extent not previously provided to Angioblast and Angioblast shall have the right
to use and disclose all Data and Cephalon Know How pertaining to such Excluded
Region following termination of this Agreement with respect to such Excluded
Region.

 

(e)           Marketing Partners.  If requested by Angioblast, any contracts
with Marketing Partners of any Products in the Excluded Region engaged by
Cephalon other than Cephalon’s Affiliates shall be assigned to Angioblast to the
extent Cephalon has the right to do so.  In the event such assignment is not
requested by Angioblast or Cephalon does not have the right to do so, then the
rights of such Marketing Partners shall terminate upon termination of Cephalon’s
rights with respect to the Excluded Region.  Cephalon shall ensure that its
Affiliates and such Marketing Partners (if not assigned to Angioblast pursuant
to this Paragraph 7.e) shall transition all Products

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

64

--------------------------------------------------------------------------------


 

back to Angioblast with respect to the Excluded Region in the manner set forth
in this Paragraph 7 as if such Affiliate or Marketing Partner were named herein.

 

(f)            Return of Materials.  Within thirty (30) days after the end of
the Wind-down Period, Cephalon shall either transfer to Angioblast or destroy
all tangible items related to the Excluded Products including those comprising,
bearing or containing any Existing Mark, Product Mark, the Angioblast Logos,
Data, photographs, samples, literature, sales and promotional aids specifically
with respect to the Excluded Region.  Effective upon the end of the Wind-down
Period, Cephalon shall:  (i) cease to use all Existing Marks and Product Marks
in the Excluded Region, and all rights granted to Cephalon with respect to the
Products in the Excluded Region shall terminate; and (ii) assign or cause to be
assigned to Angioblast or its designee all right, title and interest in and to
the Existing Marks and Product Marks in the Excluded Region.

 

(g)           Transition.  Without limiting the foregoing provisions of this
Paragraph 7, Cephalon shall cooperate with Angioblast and/or its designee to
effect a smooth and orderly transition in the Development and Commercialization
of the Products (and processing of the Expanded HPCs) in the Excluded Region
during the Wind-down Period.  Without limiting the foregoing, Cephalon shall use
commercially reasonable efforts to conduct in an expeditious manner any
activities to be conducted under this Paragraph 7.  Upon transition of such
Development and Commercialization of the Products in the Excluded Region,
Angioblast shall assume all liabilities and obligations resulting from the
Development and Commercialization of the Products in the Excluded Region,
including, but not limited to, all liabilities and obligations under any
contracts with Marketing Partners assigned to Angioblast pursuant to Paragraph
7.e, that accrue on or after the date of assignment of the obligations of
Cephalon under this Paragraph 7; provided, however, that Cephalon shall remain
responsible for all liabilities and obligations resulting from the Development
and Commercialization of the Products in the Excluded Region, including, but not
limited to, all liabilities and obligations under any contracts with Marketing
Partners assigned to Angioblast pursuant to Paragraph 7.e, that accrue prior to
such date of assignment.

 

8.             Certain Terminations of this Agreement with respect to the
Cardiovascular Field in a Region.  This Paragraph 8 shall apply upon any
termination of this Agreement with respect to the Cardiovascular Field in a
particular Region pursuant to Section 13.3(a).

 

(a)           Exclusion of the Cardiovascular Field in a Region.  Effective upon
such termination of this Agreement with respect to the Cardiovascular Field in a
Region (the “Excluded Region”), (i) the Cardiovascular Field shall be excluded
from the definition of Field for all purposes of this Agreement and the
associated Products (i.e., the Cardiovascular Products) shall be excluded from
the definition of Product for all purposes of this Agreement and (ii) the
Excluded Region shall be excluded from the definition of Territory for all
purposes of this Agreement.  Each Party’s rights and obligations under this
Agreement with respect to the the Cardiovascular Field, Cardiovascular

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

65

--------------------------------------------------------------------------------


 

Products, and Excluded Region, except to the extent otherwise set forth in this
Exhibit 13 and Paragraph 8, shall terminate.  Accordingly and without limiting
the foregoing, (i) Cephalon’s rights under Section 2.1 with respect to the
Cardiovascular Field, Cardiovascular Products, and Excluded Region shall
terminate and (ii) thereafter, Cephalon shall not Develop, Commercialize or
otherwise exploit any Cardiovascular Products for use in the Cardiovascular
Field in the Excluded Region (or authorize any Third Party to do so) using any
Angioblast Technology.

 

(b)           Ongoing Trials.  If there are any ongoing clinical trials with
respect to Cardiovascular Products for use in the Cardiovascular Field in the
Excluded Region being conducted by or on behalf of Cephalon (or its Affiliates
or Marketing Partners) applicable only to the Excluded Region at the time of
notice of termination, Cephalon agrees, as requested by Angioblast, to
(i) promptly transition to Angioblast or its designee some or all of such
clinical trials and the activities related to or supporting such trials
(ii) continue to conduct such clinical trials for a period requested by
Angioblast up to a maximum of six (6) months after the effective date of such
termination, or (iii) terminate such clinical trials as expeditiously as
practicable in consultation with the applicable institutional review board (or
equivalent).  In such event, Cephalon shall be responsible for the costs of such
transition.

 

(c)           Assignment of Regulatory Materials.  At Angioblast’s request,
Cephalon shall assign or cause to be assigned to Angioblast or its designee (or
to the extent not so assignable, Cephalon shall take all reasonable actions to
make available to Angioblast or its designee the benefits of) all Regulatory
Materials specific to the Cardiovascular Products for use in the Cardiovascular
Field in the Excluded Region, including any such Regulatory Materials owned by
Cephalon’s Affiliates or Marketing Partners.  In addition, Cephalon shall
promptly provide to Angioblast a copy of all Data and other Cephalon Know-How
pertaining to the Cardiovascular Products for use in the Cardiovascular Field in
the Excluded Region to the extent not previously provided to Angioblast and
Angioblast shall have the right to use and disclose all Data and Cephalon Know
How pertaining to such Cardiovascular Products for use in the Cardiovascular
Field in the Excluded Region following termination of this Agreement with
respect to such Cardiovascular Products for use in the Cardiovascular Field in
the Excluded Region.

 

(d)           Marketing Partners.  If requested by Angioblast, any contracts
with Marketing Partners of any Cardiovascular Products for use in the
Cardiovascular Field in the Excluded Region engaged by Cephalon other than
Cephalon’s Affiliates shall be assigned to Angioblast to the extent Cephalon has
the right to do so.  In the event such assignment is not requested by Angioblast
or Cephalon does not have the right to do so, then the rights of such Marketing
Partners shall terminate upon termination of Cephalon’s rights with respect to
the Cardiovascular Products for use in the Cardiovascular Field in the Excluded
Region.  Cephalon shall ensure that its Affiliates and such Marketing Partners
(if not assigned to Angioblast pursuant to this Paragraph 8.d) shall transition
all Cardiovascular Products for use in the Cardiovascular Field in the Excluded
Region back to

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

66

--------------------------------------------------------------------------------


 

Angioblast with respect to the Excluded Region in the manner set forth in this
Paragraph 8 as if such Affiliate or Marketing Partner were named herein.

 

(e)           Return of Materials.  Within thirty (30) days after the end of the
Wind-down Period, Cephalon shall either transfer to Angioblast or destroy all
tangible items related to the Cardiovascular Products for use in the
Cardiovascular Field in the Excluded Region, including those comprising, bearing
or containing any Existing Mark, Product Mark, the Angioblast Logos, Data,
photographs, samples, literature, sales and promotional aids specifically with
respect to the Cardiovascular Products for use in the Cardiovascular Field in
the Excluded Region.  Effective upon the end of the Wind-down Period, Cephalon
shall:  (i) cease to use all Existing Marks and Product Marks for the
Cardiovascular Products for use in the Cardiovascular Field in the Excluded
Region, and all rights granted to Cephalon with respect to the Cardiovascular
Products for use in the Cardiovascular Field in the Excluded Region shall
terminate; and (ii) assign or cause to be assigned to Angioblast or its designee
all right, title and interest in and to the Existing Marks and Product Marks for
the Cardiovascular Products for use in the Cardiovascular Field in the Excluded
Region.

 

(f)            Transition.  Without limiting the foregoing provisions of this
Paragraph 8, Cephalon shall cooperate with Angioblast and/or its designee to
effect a smooth and orderly transition in the Development and Commercialization
of the Cardiovascular Products for use in the Cardiovascular Field in the
Excluded Region in the Excluded Region during the Wind-down Period.  Without
limiting the foregoing, Cephalon shall use commercially reasonable efforts to
conduct in an expeditious manner any activities to be conducted under this
Paragraph 8.  Upon transition of such Development and Commercialization of the
Cardiovascular Products for use in the Cardiovascular Field in the Excluded
Region, Angioblast shall assume all liabilities and obligations resulting from
the Development and Commercialization of the Cardiovascular Products for use in
the Cardiovascular Field in the Excluded Region, including, but not limited to,
all liabilities and obligations under any contracts with Marketing Partners
assigned to Angioblast pursuant to Paragraph 8.d, that accrue on or after the
date of assignment of the obligations of Cephalon under this Paragraph 8;
provided, however, that Cephalon shall remain responsible for all liabilities
and obligations resulting from the Development and Commercialization of the
Cardiovascular Products for use in the Cardiovascular Field in the Excluded
Region, including, but not limited to, all liabilities and obligations under any
contracts with Marketing Partners assigned to Angioblast pursuant to Paragraph
8.d, that accrue prior to such date of assignment.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

67

--------------------------------------------------------------------------------
